ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_05_EN.txt. 101

IL.

U1.

39

DISSENTING OPINION OF JUDGE WEERAMANTRY

TABLE OF CONTENTS

. PRELIMINARY

1. The genesis of WHO’s request

2. The Court’s advisory jurisdiction

3. The requisites to be fulfilled

4. The question posed by WHO, compared with the question
posed by the General Assembly

5. WHO’s presentation of its request before the Court

6. Two levels of WHO’s involvement

7. WHO’s constitutional responsibilities in regard to public
health in general

EFFECTS OF NUCLEAR WEAPONS ON HEALTH

. Overview of the effects of nuclear weapons on health

. Health problems in the short term

. Intermediate and long-term health effects

The appearance of devastating epidemics

The relevance of the medical material placed before the Court
. The experience of Hiroshima and Nagasaki

MATTERS RELATING TO WHO’s COMPETENCE

1. The objections to WHO’s competence
2. The importance of the enquiry relating to WHO’s Constitution
3. The constitutional functions of WHO

(i) Co-ordination of international health work (Art. 2 (a))

(ii) Collaboration with the United Nations, specialized agen-
cies, etc. (Art. 2 (b))
(iii) Emergencies (Art. 2 (d))
(iv) Provision, upon the request of the United Nations, of
health services and facilities to special groups (Art. 2 (e))
(v) To propose conventions, agreements and regulations
(Art. 2 (k))
(vi) Research (Art. 2 (n))
(vii) Improved standards of teaching and training (Art. 2 (0})

(vill) Public education (Art. 2 {g) and 2 (r))

. The work and concerns of WHO

. The analogy with chemical and biological weapons

The importance of prevention

. The argument relating to abuse of the Court’s advisory func-
tions
102

USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

IV. STATE OBLIGATIONS

VE.

VII.

40

1. State obligations in regard to the environment

(a) The progress of environmental law

(b) The growth of the notion of State obligations
(c) Active and passive State obligations

(d) The juristic nature of State obligations

fe) Multilateral treaty obligations

2. State obligations in regard to health

(a) The human right to health

(b) State obligations in relation to health

(c) Global implementation measures involving State obli-
gations in regard to health

(d) The clash between State obligations and the health-related
effects of nuclear weapons

3. The duties of States under the WHO Constitution
PRINCIPLES OF INTERPRETATION RELATING TO WHO’s CONSTITUTION

1. Principles of interpretation applicable to WHO’s Constitution
2. The principle of speciality

WHO’s PRIOR EFFORTS

1. WHO’s efforts in the nuclear field
2. WHO’s past practice in matters relating to peace

3. Lack of objection of prior WHO actions

ADMISSIBILITY AND JURISDICTION

1. The Court’s discretion
2. The Court’s duty to act judicially

3. The objections
(a) The requested opinion would enter the political sphere

(b) Nuclear weapons are being addressed in other contexts in
the United Nations

(c) An opinion would be devoid of object or purpose

(d) An opinion would have no effect on the conduct of States

(e) An opinion could adversely affect important disarmament
negotiations

(f) The question referred is purely abstract and theoretical

(z) The question is too general -

(h) An opinion rendered in this matter would be damaging
to the prestige of the Court

(i) The Court would be involved in a law-making exercise if
it rendered an opinion

(j) The case falls outside the categories of cases in which an
opinion ought to be given
103 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

(k) An opinion would trespass into areas of State policy

4. The Court’s responsibilities

(a) Asa judicial institution
(b) Asa principal organ of the United Nations

5. The refusal for want of jurisdiction

VII. CONCLUSION

Al

165

167

167
167

168
169
104 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

I. PRELIMINARY

It has been argued that the question asked by the World Health
Organization (WHO) travels outside its legitimate concerns. The Court
has accepted that argument. I respectfully dissent.

The question on which WHO seeks the Court’s opinion is as follows:

“In view of the health and environmental effects, would the use of
nuclear weapons by a State in war or other armed conflict be a
breach of its obligations under international law including the WHO
Constitution?”

I read this question as containing an enquiry in relation to State obli-
gations in three particular areas:

(a) State obligations in regard to health;
(b) State obligations in regard to the environment; and
(c) State obligations under the WHO Constitution.

This opinion will endeavour to show that the question asked is directly
within WHO’s legitimate and mandated area of concern. It relates to an
issue fundamental to global health. It relates to the integrity of the
human environment which is fundamental to global health. It relates to
the fundamental constitutional objective of WHO, which is the attain-
ment by all peoples of the highest possible level of health.

Global health is central to the question, just as global health is central to
the concerns of WHO. Health issues may have political or legal overtones,
as they often do, but such overtones do not lift them out of the category of
health issues; and health issues are the central concerns of WHO.

Moreover, the Court’s ruling has significance for other specialized
agencies as well, who may in the future desire to invoke the Court’s advi-
sory jurisdiction on matters of importance to them in the discharge of
their functions.

It will be noted that the International Court of Justice has not thus far
refused to render an advisory opinion requested of it by any organ or
agency of the United Nations which has been given authority to seek an
opinion from the Court. It is important therefore that when such a
request is declined for the first time in the Court’s jurisprudence, the rea-
sons for so declining must be compelling. The consistent jurisprudence of
this Court to this effect is reflected in a stream of decisions', which the
Court cites with approval in its Opinion responding to the General
Assembly’s request concerning the legality of nuclear weapons.

' Judgments of the Administrative Tribunal of the ILO upon Complaints Made against
Unesco, Advisory Opinion, 1 C.J. Reports 1956, p. 86; Certain Expenses of the United

42
105 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

I. The Genesis of WHO’s Request

It appears from the report of the Director-General of the World
Health Organization (doc. A46/30 of 25 April 1993) entitled “Health and
Environmental Effects of Nuclear Weapons”, which has been furnished
to the Court, that the reference to the Court was proposed by Vanuatu,
Ecuador, Panama and Mexico for the agenda of the Forty-sixth World
Health Assembly.

Vanuatu explained its co-sponsorship of the resolution in terms of
its commitment to the health of the international community, in the
context of its own health-related experiences of nuclear weapons. As
one of many thousands of small islands scattered in the Pacific, it
claimed it had suffered as a result of nuclear activity in the Pacific com-
mencing in the 1950s, in that its people were facing many complicated
health issues which they did not have the expertise to diagnose, or the
resources to treat. According to its representative, increases in leukaemia,
in cancer, in fish poisoning, and in skin diseases were common; the
food chain, the water and the ecosystem had been contaminated; mis-
carriages were common, and grotesquely deformed babies were being
born?.

Tonga, another supporting member, referred to Article 1 of the WHO
Constitution and related the enquiry to the constitutional functions of
WHO as listed in various parts of Article 2 of its Constitution*. Other
members also addressed the Assembly. The matter had been debated
earlier in Committee B of the Assembly, where it had been fully dis-
cussed, with over a hundred delegates taking part.

At the Assembly, strong objections were raised to the reference by,
among others, the United Kingdom, whose representative asserted that
this action was not within the competence of WHO, and characterized it
as a “pointless and expensive, and a disruptive exercise”; by the United
States, whose representative stressed that “This resolution would inject

Nations (Article 17, paragraph 2, of the Charter), Advisory Opinion, 1.C.J. Reports 1962,
p. 155; Legal Consequences for States of the Continued Presence of South Africa in
Namibia (South West Africa) notwithstanding Security Council Resolution 276 (1970),
Advisory Opinion, I.C.J. Reports 1971, p. 27; Application for Review of Judgement
No. 158 of the United Nations Administrative Tribunal, Advisory Opinion, I.C.J. Reports
1973, p. 183; Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 21; Applicability
of Article VI, Section 22, of the Convention on the Privileges and Immunities of the United
Nations, Advisory Opinion, I.C.J. Reports 1989, p. 191.

? Record of 13th Plenary Meeting of the World Health Assembly, 14 May 1993,
doc. A46/VR/13, p. 11.

3 Ibid., p. 12.

4 Tbid., p. 9.

43
106 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

the World Health Organization into debates about arms control and dis-
armament that are the responsibility of other organizations in the United
Nations system .. .”>; by France, whose representative thought that the
Assembly was not the appropriate forum to deal with a subject with
purely political connotations®; and by Russia, whose representative stated
that the resolution went beyond the competence of WHO, and would
lead to politicization and involvement of the organization in the problem
of disarmament, without its having a proper perspective on the matter’.

WHO'S legal counsel then took the floor to advise the Assembly. His
advice was as follows:

“The question of health and health-related environmental effects
of nuclear weapons falls squarely within the mandate of WHO as a
technical agency. The question of whether the use of nuclear weap-
ons by a State would be contrary to the spirit and objective of WHO
and, as such, a violation of the Constitution of WHO, is also within
the mandate and competence of this World Health Assembly. It is
not within the normal competence or mandate of WHO to deal with
the lawfulness or illegality of the use of nuclear weapons. In conse-
quence, it is also not within the normal competence or mandate of
WHO to refer the lawfulness or illegality question to the Interna-
tional Court of Justice.” $

As already observed, the WHO question was not framed in terms of
lawfulness or illegality in general, but in terms of State obligations in
relation to health, the environment and the WHO Constitution.

The matter turned out to be so sensitive that it was proposed that the
voting be by secret ballot. 75 votes were received in favour of a secret
ballot, 33 against and there were 5 abstentions. The matter was then
voted upon by secret ballot, with the following result:

“Members entitled to vote, 164; absent, 41; abstentions, 10; papers
null and void, 0; number of Members present and voting, 113;
number required for a simple majority, 57; number of votes in
favour, 73; number of votes against, 40.”°

Thereafter the General Assembly, in its resolution 49/75 K of 15 Decem-
ber 1994 (by which the Assembly itself requested an opinion of the ques-
tion of the legality of nuclear weapons), welcomed the resolution of the
Assembly of the World Health Organization to seek an advisory opinion
from the Court.

> Record of 13th Plenary Meeting of the World Health Assembly, 14 May 1993,
doc. A46/VR/13, p. 9.

6 Jbid., p. 12. .

7 Ibid., p. 15.

8 Jbid., p. 13.

? Ibid., p. 17.

44
107 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

This brief recital of facts shows a clear division of opinion within
WHO, notwithstanding which a decision was taken by a substantial
majority to refer the matter to the Court.

2. The Court’s Advisory Jurisdiction

The entitlement of specialized agencies, who have been admitted to this
privilege to seek an advisory opinion from the Court in relation to
matters arising within the scope of their activities, is an important con-
stitutional right which they enjoy.

Advisory jurisdiction was an innovation in international adjudication,
adopted not without difficulty !° after World War I. The right to seek an
opinion was initially given only to the Council and the Assembly of the
League of Nations. After World War IT, the San Francisco Conference
approved the patterns of advisory practice as they had evolved, but the
circle of those entitled to seek it was extended. The United Nations fam-
ily of organizations today is widely expanded, closely knit, and works
together, in developing areas of international activity, within the frame-
work of the international rule of law. While each of these organizations
has its specific functions, they all interlock in the common service of the
ideals of the United Nations and they all operate under the common
aegis of international law. Though each of them is given a particular
sphere of activity, they do not necessarily function in closed compart-
ments, for the complex nature of United Nations activities may often
result in overlapping areas of interest. The work of one organization may
interweave with that of other organizations, and hence would have
repercussions on the work of other members of the United Nations
family.

An important role assigned to the Court in this network of interrelated
activity, under the aegis of international law, is the grant of advisory
opinions on matters of law to assist authorized organizations in the
United Nations system who may need it. This represents an important
part of the contribution the Court can make as a member of the United
Nations family of organizations, all pursuing the common objectives of
the United Nations, each in its different ways. It is, inter alia, a means of
ensuring a clearer understanding of the principles of international law
relating to their work.

The right of such organizations to seek an opinion from the Court is a
hard-won right and is valuable, both to each organization in particular,
and to the United Nations system in general. This right therefore needs
to be carefully conserved from the standpoint of assisting these organi-

10 See Shabtai Rosenne, The World Court: What It Is and How It Works, Sth ed.,
1995, p. 107.

45
108 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

zations in the discharge of their duties, from the standpoint of the devel-
opment of international law, and from the standpoint of ensuring the
smooth interrelationship of these organizations within the family of
United Nations organizations.

The Court’s consciousness of its role in assisting the United Nations in
this respect through the Court’s advisory jurisdiction has been manifested
in its prior jurisprudence. For example, in the case concerning Jnterpreta-
tion of Peace Treaties, the Court observed that:

“the reply of the Court, itself an ‘organ of the United Nations’, rep-
resents its participation in the activities of the Organization, and, in
principle, should not be refused” (C.J. Reports 1950, p. 71).

A refusal by the Court to grant an opinion at the request of a special-
ized agency authorized to request one is therefore fraught with far-
ranging implications. The first such refusal in the history of this Court
could well affect the readiness of other specialized agencies to approach
the Court, even on a matter relating to their own Constitutions.

This becomes particularly important when decisions are involved which
may have political overtones, or else different organizations may, in case
of doubt, tend to go their different ways on the basis of the dominant
political influences playing upon them rather than on the basis of inter-
national law. As this Court observed in a previous Advisory Opinion
sought by WHO:

“Indeed, in situations in which political considerations are promi-
nent it may be particularly necessary for an international organiza-
tion to obtain an advisory opinion from the Court as to the legal
principles applicable with respect to the matter under debate, espe-
cially when these may include the interpretation of its constitution.”
({nterpretation of the Agreement of 25 March 1951 between the
WHO and Egypt, LC.J. Reports 1980, p. 87; emphasis added.)

The reference already made to the history of this request indicates the
deep divisions of opinion that operated within WHO, on a politically
sensitive issue. It is precisely on such matters that great value attaches to
the right to seek an independent opinion based on international law,
rather than on the varying political perceptions of parties.

The Court is of course entitled to refuse a request for an advisory
opinion for cogent reasons — and indeed should so refuse if cogent
reasons be present. However, in their absence, there is created a climate
of uncertainty in the relevant area, which can result in a diversity of inter-
pretations on the same legal question. This does not augur well for the
concept of their all functioning harmoniously under a common mantle of
international law.

46
109 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

WHO seeks this opinion to assist it in the discharge of one of its
weightiest responsibilities. It is the organ responsible for the planning of
the worldwide medical services which can be offered to the world’s popu-
lation in relation to the various health hazards that will confront it from
time to time. A nuclear attack is one such health hazard and perhaps the
most awful of them all; and WHO will be called upon to bear the brunt
of the international responsibility for organizing medical assistance to
stricken populations after a nuclear attack — not only in the belligerent
countries, but also in the neutral countries (all Member States of the
United Nations) who would suffer dire consequences in a war to which
they are not parties. In view of the health and environmental effects of
nuclear weapons, WHO seeks information from the Court regarding
State obligations under international law in relation to health, in relation
to the environment, and in relation to the WHO Constitution.

I believe that the Court’s refusal to grant an opinion is based upon
restricted principles of treaty interpretation. The present application
requires, rather, a construction of WHO’s statute in the light of its object
and purpose. Its overall purpose is “to promote and protect the health of
all peoples” — an objective which all the nations subscribing to the
WHO Charter have recognized in the opening words of that Constitu-
tion to be basic to the security of all peoples. A literal construction of
WHO’s Constitution, so as to deprive it of an advisory opinion on the
legality of a serious threat to global health, is not in accordance with the
spirit of WHO’s Constitution, or the purposes of the Court’s advisory
jurisdiction.

3. The Requisites to Be Fulfilled

I begin by stating my agreement with the Court in regard to the three
conditions to be fulfilled to enable a specialized agency to make a request
for an advisory opinion. They are that the agency must be authorized to
request advisory opinions, that the request must be in respect of a legal
question, and that this question must arise within the scope of its activi-
ties.

I believe that in the present case all three conditions are satisfied.
I agree in principle with the Court’s treatment of the first and second
requisites, which it is therefore not necessary to consider in this opinion.
I agree in particular with its observations that the presence of political
aspects in the question referred to the Court cannot suffice to deprive it
of its character as a legal question (Advisory Opinion, para. 16), and that
the political implications are of no relevance in this respect (ibid.,
para. 17).

I respectfully disagree, however, with the Court’s finding in regard to
the third requisite and this opinion will centre mainly on an examination
of this aspect.

47
110 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

4. The Question Posed by WHO, Compared with the Question
Posed by the General Assembly

There is a substantial difference between the question posed by WHO
and that posed by the General Assembly. Both organizations raise issues
of vital importance and both equally call for the most careful considera-
tion, but it would not be correct to treat the questions posed by the two
bodies as though they raise the identical issues.

The WHO question, as already noted, is as follows:

“In view of the health and environmental effects, would the use of
nuclear weapons by a State in war or other armed conflict be a
breach of its obligations under international law including the WHO
Constitution?”

The General Assembly question reads:

“Is the threat or use of nuclear weapons in any circumstance per-
mitted under international law?”

The following differences appear at once in the phraseology of the two
questions:

(a) the WHO request relates to use only;
(b) the WHO request is cast in terms of State responsibility ;

(c) the WHO request concentrates on health and environmental effects;
(d) the WHO request is limited to use in war or other armed conflict;

(e) the WHO question is cast also in terms of obligations under the
WHO Constitution;

(f) the WHO question raises the issue of specific State obligations vis-
a-vis health and the environment, and of any conflict between these
and the use of nuclear weapons.

It will be seen that the WHO question is carefully drafted, in confor-
mity with the health concerns of WHO as contrasted with the broader
concerns of the General Assembly. The question concerns itself with
actual use (and not threat of use), with State responsibility (rather than
the broader question of illegality under international law), with health
and environmental effects (which are the proper sphere of concern of
WHO), with use in war or other armed conflict (and not, again, with the
status of nuclear weapons generally), and with obligations under the
WHO Constitution (which is manifestly a matter of concern to WHO).

WHO’s question shows awareness of the need to confine its attention
to questions arising within the scope of its activities, as required by
Article 96 (2) of the United Nations Charter, and to questions “arising
within the competence of the Organization”, as specified in Article 76 of

48
111 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

the WHO Constitution. In conformity with these provisions, it did not
traverse the whole ground of illegality, but made a very specific enquiry.
The question was set in the framework of actual use, which produces
medical consequences, and did not enter the theoretical area of threats. It
homed in on health and environmental effects, which are its undoubted
areas of concern. It sought a legal opinion on the interpretation of its
own Constitution which, in my view, it cannot in any event be denied.
Unless there are compelling reasons to take an opposite view, an enquiry
by WHO, set within the framework of health and environment and of its
own Constitution, seems directly related to its mandate and its functions
and seems eminently to be a question on which, in the event of uncer-
tainty, WHO is entitled to seek an opinion from the Court.

As already observed, there are three specific segments of WHO’s
enquiry which call for particular attention — State obligations in regard
to health, in regard to the environment, and in terms of WHO’s
Constitution.

These require the Court to enquire with some degree of particularity
into the effects of nuclear weapons on health and on the environment.
The general awareness that nuclear weapons damage both health and the
environment is insufficient for this purpose. A more precise examination
is required of the facts.

The next stage of the enquiry is to consider current international law
relating to each of the three heads of obligation set out above.

With the factual and legal material thus placed in juxtaposition with
each other, a clear picture will be obtained as to whether there are con-
flicts between State obligations and the results produced by the use of the
weapon. The ensuing discussion will proceed on this basis.

The Opinion of the Court nowhere examines the nature of State obli-
gations in regard to health and the environment under international law
in general, nor does it examine those obligations in terms of the WHO
Constitution. In my view, it was necessary for the Court to undertake this
examination in order to decide whether or not this enquiry falls within
WHO’s legitimate areas of concern.

Moreover, the Court does not focus its attention precisely on the terms
of WHO’s question, but addresses, rather, the question of general legality
or illegality of the use of nuclear weapons. This takes the discussion
further away from the immediate concerns of WHO, as reflected in its
carefully worded question, and nearly equates it to the question of general
illegality asked by the General Assembly. Had the Court proceeded on
the basis of an examination of State obligations regarding health and the
environment under international law and under the WHO Constitution,
it would have been more apparent how closely these were related to the
work of WHO.

49
112 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

5. WHO’s Presentation of its Request before the Court

I must confess to some unease at the manner in which WHO presented
its submissions to the Court.

WHO’s presentation was extremely detached and objective. This
approach reflected the division of opinion within WHO. WHO’s presen-
tation indeed prompted two questions from a Member of the Court who
asked whether resolution WHA46/40 was “validly adopted” and

“If so, is it now open to any State which was then a member of the
World Health Organization to challenge the competence of the
World Health Organization to request the Court to give an advi-
sory opinion in terms of the question set out in that resolution?”
(CR 95/23, p. 51.)

The reply to the first question was in the affirmative, and the reply to
the second reflected this divided attitude within WHO!!.

There is no requirement now, as there was in the days of the League of
Nations, that a request for an advisory opinion should be based upon a
unanimous vote. That requirement was left behind after World War II
and, as Rosenne observes, “In the United Nations, the unanimity rule
has been completely abandoned...” '*. What we have here is a deliberate
decision democratically taken by a large majority in WHO to seek an
opinion. That must be taken to be the decision of WHO and acted upon
as such. The different view held by a minority, whoever they may be,
does not make the request to the Court any the less a request by WHO,
considered as a whole.

Speaking for myself, I would have appreciated a fuller and ampler
presentation, based upon the rich material which was formally placed
before the Court by WHO.

WHO’s representative observed that WHO’s attitude in its presenta-
tion:

“has never prevented it — and will never prevent it — from being
profoundly concerned by the sufferings of people, nor from
doing everything within its power to improve their ‘level of health’”
(CR 95/22, p. 32).

He submitted further that:

“Neutrality does not signify indifference. Neutrality here is the
neutrality of Henri Dunant on the evening of the battle of Solferino,

11 It stated that

“the legal nature of this type of resolution, and the absence of a specific provision in
the Constitution on this subject, suggest that there is nothing to prevent a Member
State from challenging before the Court the competence of WHO to request an advi-
sory opinion in terms of the question set out in that resolution”.

'2 Op. cit., p. 109.

50
113 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

who, regardless of the merits of the belligerents’ dispute, was over-
whelmed by the suffering and devastation that the fighting had
caused.” (CR 95/22, p. 22.)

The Organization’s neutrality did not therefore mean that it took no
interest in the health-related effects of the use of weapons. The compari-
son with Dunant scarcely matches the situation of WHO. The neutrality
of Dunant was a neutrality between two warring States. That great
humanitarian was concerned only with the sufferings of the victims and
not with the merits of the dispute. There are no hostile parties involved in
this request for an opinion — only member States of WHO, all of them
equally committed to the pursuit of global health — a cause to which
they have all without distinction committed themselves by being parties
to WHO’s Constitution.

Unlike the warring nations at Solferino, the member States of WHO
are at peace with each other, genuinely pursuing through their common
organization their common objective of global health. Those nations, by
a large majority, have decided to seek an advisory opinion from this
Court. That decision needed, in my view, to be implemented in the spirit
as well as the letter, and not in a spirit of neutrality.

6. Two Levels of WHO’s Involvement

There are two broad positions that can be taken regarding WHO’s
interest in the matters on which the Court’s opinion is sought.

One position is that nuclear weapons are so devastating that thereafter
all medical treatment is meaningless. The preventive ethic, which is part
of the medical enterprise, then comes into play and one needs to examine
WHO ’s interest in prevention.

Those who argue in terms of limited nuclear war tend however to deny
the proposition of total devastation, for they seek to equate the use of
nuclear weapons as far as possible to the use of conventional weapons. In
that event, one must go further and ask what services WHO can prepare
itself to provide after a nuclear attack.

The utility to WHO of an opinion from the Court must therefore be
examined at both levels, if proper consideration is to be given to both
points of view:

(a) the futility of medical services after a nuclear attack, in which case
the emphasis must be on prevention; and

(b) preparedness to deliver medical services after a nuclear attack, in
which case WHO must direct its attention to such matters as plan-
ning, medical equipment, and research and training in radiation
injuries.

Another factor to be borne in mind in this regard is that even on the
supposition that both parties to the nuclear exchange are completely
destroyed, the question will still remain of damage to non-combatant

SI
114 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

States. Urgent medical services will be required on the peripheries of the
nuclear devastation — perhaps in countries hundreds or thousands of
miles away from the belligerents. WHO has a constitutional responsibil-
ity towards them no less than to the belligerents and must be prepared to
render what assistance it can.

7. WHO’s Constitutional Responsibilities in Regard to Public Health
in General

It is well accepted that public health concerns itself not merely with
cure, but also with prevention and planning and the provision of techni-
cal assistance and aid in emergencies (vide Art. 2 (d) of WHO Constitu-
tion). No one would deny that WHO must warn of the medical dangers
of foreseeable emergencies (Art. 2 (r)), or that it should concern itself
with regulations (Art. 2 fk)) governing activities that spread disease,
such as travel from the infected area or transport of infected foodstuffs.
It must co-ordinate arrangements for the necessary nutrition and sanita-
tion (Art. 2 (i)) when an epidemic occurs. It must evaluate the probabili-
ties of an outbreak and must plan for them (Art. 2 (p)). These obliga-
tions of planning and prevention (see Art. 2 (p)) become all the more
compelling when the disease is incurable. These general obligations apply
to WHO’s activities, whatever the source of danger to health — whether
resulting from sanitational, nutritional, epidemiological or military
sources.

It may be noted in this connection that the Court itself observes, in
paragraph 21 of its Opinion, that:

“the provisions of its Article 2 may be read as authorizing the
Organization to deal with the effects on health of the use of nuclear
weapons, or of any other hazardous activity, and to take preventive
measures aimed at protecting the health of populations in the event
of such weapons being used or such activities engaged in”.

I would agree, respectfully, with this view, and many of the areas of
relevance to the WHO Constitution outlined in this opinion proceed on
that basis. However, the preventive function of WHO is not limited to
providing assistance after the event.

Each of the details set out in the next Part of this opinion, on health
problems caused by the nuclear weapon, has a bearing upon the consti-
tutional responsibilities of WHO in such areas as maternal and child
health (Art. 2 (7)); improving standards of teaching and training (Art. 2
(o)); studying and reporting on public health from preventive and cura-
tive points of view (Art. 2 (p)); providing information (Art. 2 (q/);
developing an informed public opinion (Art. 2 (r)); promoting co-opera-
tion among scientific and professional groups (Art. 2 (j)); making rec-
ommendations with regard to international health matters (Art. 2 (k));

52
115 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

and furnishing practical assistance in emergencies (Art. 2(d)). This list is
by no means complete.

Health services perform only half of their function if they concern
themselves only with curative procedures after disease has struck. They
need also to explore two other areas — prevention before the disease
strikes and advance planning against the eventuality of a sudden and per-
haps massive outbreak. This is all the more so when the threatened dam-
age to health is of an incurable or irreversible nature.

1. Prevention. There can be no argument concerning the wisdom of the
ages that prevention is better than cure. This was so since the incep-
tion of medical science and must be so whatever the agency that dam-
ages health — be it a microbe which can kill tens of thousands or a
nuclear weapon which can kill tens of millions. The topic of preven-
tion is more fully dealt with in Section III.6 below.

2. Planning. There must be planning in advance for handling the medi-
cal emergency, if prevention is not possible. WHO can summon global
medical resources as no other organization can. How many nurses
and doctors should be available, what stock of painkilling and dam-
age-limiting drugs should be kept in readiness, how many hospital
beds and how much equipment? How should the populace be
informed and educated regarding immediate precautionary measures
that can lessen the chances of agonizing suffering, of the formation of
cancers and keloids, and even help in prolonging life? A domestic
medical service that fails to provide prevention and planning would
fail dismally in the discharge of its responsibilities. An international
medical service that focuses its attention only on cure after the event
and neglects prevention and preparation, would be a no less dismal
failure. Indeed, the responsibility for prevention and planning would
rank even higher, with a service that carries global responsibility — a
service of fast resort so to speak, for the world has no higher medical
service to turn to when domestic systems fail. The copious medical
material placed before the Court provides the background to the
WHO request.

Il. EFFECTS OF NUCLEAR WEAPONS ON HEALTH

1. Overview of the Effects of Nuclear Weapons on Health

This survey commences with a brief overview, and follows with a more
detailed examination of the material placed before the Court by WHO.
The legal counsel of WHO has given the Court an overview of the
health-related effects of the use of nuclear weapons. In a presentation not

53
116 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

disputed by any States appearing before the Court, he drew attention to
the threefold immediate effects of nuclear explosions — mechanical,
thermal and radioactive. While the first two differ quantitatively from
those resulting from the explosion of conventional bombs, the third is
peculiar to nuclear weapons. In addition to instantaneous radiation,
there is also radioactive fallout. Further, the explosion generates an
electromagnetic pulse which disrupts electronic devices, including those
needed for health services. Over and above this, there are longer-term
effects caused by ionizing radiation acting on human beings and on the
environment.

WHO has collected a large amount of data from the 1945 bombings
and also from an analysis of tests and mathematical models. It has also
taken into account information obtained after nuclear accidents, such as
those at Kyshtym, Rocky Flats and Chernobyl.

This information reveals inter alia that radiation overexposure sup-
presses the body’s immune systems and increases victims’ vulnerability to
infection and cancers (CR 95/22, pp. 23-24).

Other effects upon health which were referred to by the WHO repre-
sentative are the increase in genetic defects, the psychological traumas
which continue to be noted among the survivors of Hiroshima and Naga-
saki, and the effects. of ionizing radiation on the crops, the food chain,
livestock and the marine ecosystem.

As observed by the WHO representative:

“Obviously a specialized agency whose purpose, as laid down in
Article | of its Constitution, is the ‘attainment by all peoples of the
highest possible level of health’ could not ignore such a topic, and
this was the case well before the request for an advisory opinion was
transmitted to the Court in 1993.” (CR 95/22, p. 24.)

An international group of experts was set up to investigate the effect of
nuclear war on health and health services. After their report was received,
the Director-General set up a management group to consider the impli-
cations of the report. When the management group’s report was pre-
sented, the Chairman of the group observed that, while long-term effects
were worrying, “the immediate effects were utterly staggering” (CR 95/
22, p. 28).

Reference should also be made to the testimony of the Mayor of Hiro-
shima to the effect that medical treatment after Hiroshima was a matter
of groping in the dark, with hospitals in ruins, medical staff dead and a
lack of drugs and medicines, all of which caused an incredible number of
victims to die without sufficient treatment.

WHO has analysed the effects of nuclear weapons on health in its
Report, Effects of Nuclear War on Health and Health Services !, under

13 World Health Organization, Geneva, 2nd ed., 1987.

54
117 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

two heads — “Health Problems in the Short Term” (Ann. 6) and “Inter-
mediate and Long-Term Health Effects” (Ann. 7). A perusal of these
annexes demonstrates very clearly WHO’s grave concerns and legitimate
interests in the aspects of prevention and planning.

It is necessary to outline these facts and findings briefly, as that is the
setting in which the WHO request has been brought to this Court. To
consider the functions of WHO in the abstract, on the basis of formal
constitutional provisions read apart from their medical and factual con-
text, would be an academic exercise not sufficiently related to the dire
medical realities which WHO must face, as the only organization which is
under a duty to co-ordinate global medical assistance in this fearsome
eventuality. As this Court observed in Barcelona Traction, it is important
not to “lose touch with reality” in considering a legal question (Barcelona
Traction, Light and Power Company, Limited, Second Phase, I CT.
Reports 1970, p. 37).

A short summary follows of the medical material placed before the Court.

2. Health Problems in the Short Term

(i) Heat. The enormous thermal energy released by thermonuclear
explosions, rather than blast, will be the major cause of casualties.
The direct thermal pulse or thermal wave would cause immediate
charring of exposed parts of the body in the direct line of the thermal
rays. Flash burns would occur within fractions of a second and
reach their maximum within a few seconds. Indirect burns would
result in many more casualties.

The danger of immediate burn injuries becomes apparent when
one considers that a single one-megaton air burst could ignite com-
bustible material within a radius of 5-15 km depending on the clarity
of the atmosphere. With usual weather conditions this radius would
be around 12 km. Simultaneous fires breaking out within this
area would probably coalesce into a superfire over an area of some
450 square kilometres. Air temperatures within the fire zone will
exceed that of boiling water. The effect of such heat on the human
body would be devastating.

(ii) Blast will cause shock waves, collapsing buildings and flying debris
and individuals will be hurled into the air like projectiles. On contact
with immovable objects, there would be head injuries, fractures,
crush injuries and penetrating abdominal and thoracic wounds. A
one-megaton air burst is capable of killing everyone within a radius
of 7 km from the hypocentre.

(iii) Radiation effects, such as whole body irradiation, result from two

55
118 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

sources — the immediate burst of gamma and neutron radiations or
the radiation from fall-out of radioactive particles. Resulting injuries
would be:

(a) gastrointestinal effects, including anorexia, nausea, vomiting,
diarrhoea, intestinal cramps, dehydration;

(b) neuromuscular effects producing fatigue, fever, headache, hyper-
tension and hypotensive shock.

In peacetime conditions some such cases would be survivable, with
treatment which would include antibiotics, white blood cell or whole
blood transfusions and 8 to 12 weeks of hospitalization. The WHO
Report!* states that following a nuclear war, such conditions of
medical care would not be available. Even in cases where there are
few or no symptoms, a late increase in cancers, particularly leukae-
mias, will occur.

As stated by a professor of radiology at the Sixth World Congress
of the International Physicians for the Prevention of Nuclear War,
radiation injuries include anorexia, cessation of production of new
blood cells, diarrhoea, haemorrhage, damage to the bone marrow,
convulsions, vascular damage and cardiovascular collapse !*.

(iv) Inhalation of radioactive dust could cause acute effects leading to
death and long-term effects such as fibrosis and cancer, permeability
of the membranes of the alveoli (air sacs) with symptoms of
coughing, shortness of breath and feelings of drowning — leading to
death by hypoxia, pneumonia and sepsis. There is no means of pre-
vention of this source of infection except wholesale relocation of
populations.

(v) Ingestion. Among the radionuclides present in the fall-out, 1odine-131
presents a special risk, especially to cancer of the thyroid. The effects
of radioactive strontium and caesium will be apparent only later.
These are dealt with under the long-term effects.

The WHO Report 'f points out that “the casualties incurred even in a
so-called ‘limited’ nuclear exchange would be truly overwhelming”.

It states that the kinds of injuries cited are most demanding of medical
resources. Burns of second or third degree involving 20 per cent of the

4 Op. cit., Ann. 6, p. 157.

35 Herbert Abrams, “Chernobyl and the Short-Term Medical Effects of Nuclear War”,
in Proceedings of Sixth World Congress of International Physicians for the Prevention of
Nuclear War (IPPNW), Cologne, 1986, published under the title Muintain Life on
Earth!, 1987 pp. 122-125.

16 Op. cit., Ann. 6, p. 158.

56
119 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

body surface are generally regarded as fatal unless given intensive therapy
with massive fluid replacement, sterile management, antibiotics, surgical
care and general nursing, dietary and supportive care for periods of
weeks in hospital, followed by lengthy rehabilitation. Even with today’s
sophisticated medical care, there would be considerable mortality !?.

In these circumstances, WHO, as a body of experts, has no alternative
but to direct its thoughts to prevention and planning for the minimiza-
tion of injury and suffering when cure is impossible.

It is pointed out further that up to 80 per cent of physicians could well
be casualties. With reference to a single megaton air explosion over a
metropolitan area such as Boston with a population of 2,844,000, refer-
ence is made to a 1979 United States Arms Control and Disarmament
Agency estimate of 695,000 direct fatalities and 735,000 surviving injured.
Of the 12,816 hospital beds in Boston, at the date of that investigation,
around 83 per cent were expected to be destroyed, leaving 2,135 beds
and a heavily depleted force of doctors and nurses for the care of 735,000
seriously injured survivors '$.

According to another study, burn injuries, which are particularly pain-
ful, present special medical problems and require careful and specialized
treatment !°. Montreal, a city of 2 million people, had facilities (in 1983)
for six severe burn cases. In the whole of North America, it was estimated
that there were only 2,500 beds for serious burn cases. Yet a one megaton
bomb exploding over Montreal would result in as many as 10,000 people
requiring such facilities. Moreover, whatever facilities there are tend to be
concentrated on the cities, and will themselves be destroyed.

Indeed, in all branches of medicine, the bulk of practising doctors tend
to be within a few miles of the city — as in Quebec with 50 per cent of all
practising physicians being within 5 miles.

The total inadequacy of medical facilities to cope with nuclear war is
graphically indicated in a study already referred to2?!. It reveals that after
a major nuclear attack, even if medical resources remain substantially
intact:

17 Op. cit., Ann. 6, pp. 159-160.

18 Jbid.

13 Don G. Bates, “Medical and Ecological Effects of Nuclear War”, McGill Law Jour-
nal, 1983, Vol. 28, pp. 722-724.

20 Ibid., p. 724.

21 Herbert Abrams, “Chernobyl! and the Short-Term Medical Effects of Nuclear War”,
op. cit., p. 127.

57
120 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

“The disparities are great: 273,000 available hospital beds com-
pared to the 17.6 million needed; few burn beds, with 5.3 million
needed; 15,000 intensive care beds, with 6.7 million required. Among
essential personnel, 48,000 physicians may be confronted with the
work of 1.3 million; or 150,000 registered nurses with that of 6.7 mil-
lion; or 17,000 medical technologists with that of 450,000. If there
are 14,000 units of whole blood available, for example, and 64 mil-
lion units required, the problem of developing a credible medical
response for the millions of surviving injured can readily be
grasped.” 72

Even years before the WHO Report, many detailed studies had been
made on the effects of nuclear war on health. For example, the Japanese
Association of Doctors Against the A- and H-Bombs appointed an inter-
national commission of medical specialists to examine the biological
effects of the radioactive fallout produced by United States nuclear tests
in the Pacific in 1954. The Japanese fishing boat Fukuryu Maru was
found to be contaminated while 80 miles outside the estimated danger
zone. All 23 members of the crew showed symptoms of radiation disease
and were found to have fissionable material in their organs. One of the
crew died. The vessel was rendered radioactive, dust from it producing
radiation sickness in animals and genetic effects in plants.

Fish caught in various parts of the Pacific, even eight months after the
explosion, were found to be contaminated and unfit for human consump-
tion. Crops in different parts of Japan were affected by radioactive rain
The medical experts, who arrived unanimously at these conclusions, were
drawn, inter alia, from Paris, East Africa, Berlin, Santiago, Czechoslo-
vakia, Moscow and Mukden”’.

It is little wonder that WHO seeks information on a question funda-
mental to prevention and planning — the question of State obligations
under international law. Is this a lawful weapon of war? Is the use of
such a weapon by a State a violation of the State’s obligations under
international law or under the WHO Constitution? As the global co-
ordinating authority for health work, it must plan for the nuclear con-
tingency as part of its statutory duty. It is entitled to know the answer to
this question. If it is to be held to its duties in terms of its Constitution,
it must know the reciprocal duties of States in terms of that same Con-

22 Herbert Abrams, “Chernobyl and the Short-Term Medical Effects of Nuclear War”,
op. cit., p. 127, quoting Abrams, “Medical Resources after Nuclear War: Availability v.
Need”, Journal of the American Medical Association, 1984, pp. 252, 653-658.

23 Singh and McWhinney, Nuclear Weapons and Contemporary International Law,
1989, p. 124.

58
121 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

stitution. I cannot agree that they can be denied this basic information
and, even more so, their very entitlement to seek it.

It is difficult to conclude that this is not their business. Rather, I would
consider WHO to be neglectful of its responsibilities if it did not address
this question.

Indeed, as is only to be expected, it has for years been turning its atten-
tion to this problem, and the reference to this Court for an opinion on
the legal aspects is only a part, and a necessary part, of the much broader
investigation it has engaged in for the purpose of discharging this aspect
of its responsibilities. There is no material before this Court showing that
any exception was ever taken to such investigations relating to nuclear
weapons, which WHO has been conducting ever since 1966.

By way of analogy, in the field of chemical and bacteriological weap-
ons, WHO has been pressing for prohibition “as a necessary measure in
the fight for human health” (WHA resolution 23.53 of 1970). No objec-
tion was raised relating to any alleged “intrusion” into the sphere of
actual regulation. The current enquiry relates not to an attempt at regula-
tion, but only to an enquiry for information. If WHO was not seen to be
intermeddling outside its province when it asked for the actual prohibi-
tion of chemical and bacteriological weapons, it is difficult to see how it
could be seen to be intermeddling when it merely asks for information
regarding nuclear weapons.

3. Intermediate and Long-Term Health Effects

These conclusions, reached upon an analysis of the short-term effects,
are strengthened even further upon an examination of the intermediate
and long-term effects ?4.

Iodine-131, we are told, constitutes the greatest potential long-term
hazard. Iodine-131 enters the body primarily by ingestion of milk. The
route from bomb, to atmosphere, to grass, to cow, to milk, to man is
described as surprisingly rapid, and milk with high concentrations of
iodine-131 has been detected thousands of miles away from test explosion
sites. The radioactive iodine concentrates in the thyroid gland, destroying
thyroid tissue and producing late thyroid cancer?’.

While iodine-131 has a half-life of only 8 days, strontium-90 and cae-
sium-137 are nuclides with half-lives of 29 and 30 years respectively. The
long delayed descent of global fallout does not therefore effectively
reduce their potency. When they do descend, they are trapped in the

24 See WHO Report, op. cit., Ann. 7.
25 Ibid., p. 165.

59
122 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

superficial layers of the soil. They are taken up from there by plants
which are eaten by animals. Through vegetables and meats, they are
ingested by humans, both elements increasing the incidence of cancers.
Once ingested, there is no rapid means of ridding the body of these
carcinogenic elements”®.

Strontium mimics calcium in the body and is deposited in bones and
teeth, thus placing its radiation close to the highly sensitive bone marrow.
Caesium accumulates in cells in close juxtaposition to nuclear DNA?’.

Ionizing radiation impairs the function of the immune system, and vir-
tually all elements of the immune system are affected by irradiation.
Hard ultraviolet radiation also has an immuno-suppressive effect.

The long-term effects add to the pressure on WHO to turn its attention
to prevention and planning to minimize human suffering?*, even if no
cure is possible.

The long-term effects range from after-effects of the injuries sustained
to long-term effects of radiation exposure, and health problems resulting
from the disruption and destruction of health services. They are conven-
iently summarized in the Report by the Director-General of WHO to the
Forty-sixth World Health Assembly (doc. A46/30 of 26 April 1993). Sur-
vivors of nuclear explosions will be confronted with protracted non-heal-
ing wounds, suppurating extensive burns, skin infestations, gastrointesti-
nal infections, and psychic trauma (ibid., para. 20).

A recognized consequence of radiation overexposure is the suppression
of the body’s immune system. Ionizing radiation, according to this
Report, reduces the helper T-lymphocytes and increases the suppressor
T-lymphocytes, thus increasing the victims’ vulnerability to infection and
cancers (ibid., para. 21).

Survivors of the nuclear explosion and the populations of contami-
nated areas will be at risk of cancer induction and genetic damage, the
risk varying with the dose received (ibid., para. 23)?°.

26 WHO Report, op. cit., pp. 165-166.

27 Jbid., p. 165.

28 On the long-term effects, see also Z. Dienstbier, “Long-Term Medical Effects of
Nuclear War”, in ZPPNW Congress Proceedings, op. cit., pp. 130 ff.

2 At an exposure of 1 Gray whole body irradiation, there will be an estimated lifetime
risk of mortality from all forms of cancer in the range of 4 per cent to 11 per cent of
survivors. A Gray is the “International System unit of absorbed dose, equal to the energy
imparted by ionizing radiation to a mass of matter corresponding to 1 joule per kilogram”
(McGraw-Hill Dictionary of Scientific and Technical Terms, 2nd ed., p. 696).

60
123 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

Exposure to plutonium alpha particles produces chromosomal insta-
bility which can be transmitted to progeny, thus causing cancer in future
generations (doc. A46/30 of 26 April 1993, para. 24). Also the effects of
internal exposure from the inhalation or ingestion of radioactive materi-
als is much greater than was originally thought (ibid. ).

Further, with special reference to public health and sanitary facilities,
it was pointed out that a nuclear explosion would destroy these, thus
opening the way for the spread of disease. Water supplies would be con-
taminated not only by radioactivity, but also by pathogenic bacteria and
viruses. Sewage treatment and waste disposal facilities would have almost
completely disappeared (ibid., para. 29).

In addition:

“Great numbers of putrefying human bodies and animal carcasses
as well as untreated waste and sewage would provide easy breeding
ground for flies and other insects. Diseases like salmonellosis, shig-
ellosis, infectious hepatitis, amoebic dysentery, malaria, typhus,
streptococcal and staphylococcal infections, respiratory infections
and tuberculosis would occur in epidemic form over vast areas.”
({bid., para. 30.)

These are areas par excellence of WHO's constitutional concern and
medical expertise.

Long-term effects on health through the disruption of the food supply
on a regional or a global scale, resulting from environmental damage, is
another important factor, impairing health and lowering resistance to
disease. A multiple nuclear exchange could result in a nuclear winter,
causing famine situations on a global scale.

4. The Appearance of Devastating Epidemics

The various glands and organs of the body that provide natural immu-
nity against infection are, according to the writings on this topic, particu-
larly sensitive to radiation. “When combined with social disintegration,
this would invite the rapid spread of communicable diseases in unusually
severe forms.” 7°

Diseases such as plague, smallpox, cholera and typhoid fever, now
largely relegated to the history books, which have been kept at bay by
nutrition, sanitation and immunization programmes would reappear.

30 Abrams and Von Kaenel, “Medical Problems of Survivors of Nuclear War: Infec-
tion and the Spread of Communicable Disease”, New England Journal of Medicine, 1981,
Vol. 305, p. 1226, cited in Bates, “The Medical and Ecological Effects of Nuclear War”,
op. cit., p. 726.

61
124 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

Nuclear war would compromise those defences severely*', and in addi-
tion would lower the body’s organic and glandular resistance to them.

The World Health Report 1996, issued by WHO on 20 May 1996,
warns that there is currently a devastating upsurge in infectious diseases
caused inter alia by the weakening of people’s immune systems??. The
Report warns that, “We are standing on the brink of a global crisis in
infectious diseases”, with 17 million deaths every year. Up to half of the
5.72 billion people on earth are at risk of many endemic diseases — old
diseases such as tuberculosis and malaria which are resurgent, and deadly
new diseases such as ebola, for which no cure is known. Diarrhoeal dis-
eases such as cholera, typhoid and dysentery, caused by contaminated
water or food kill millions every year. If this is so in the comparatively
organized societies of today, the danger of uncontrollable epidemics after
the social disintegration, the breakdown of sanitation systems, especially
in cities, and the weakening of the immune system caused by nuclear war
must be self-evident, and must surely be an important constitutional con-
cern of WHO.

5. The Relevance of the Medical Material Placed before the Court

This brief summary of the material placed before the Court demon-
strates:

(a) the futility of awaiting a nuclear catastrophe to move into action in
relation to medical services;

(b) the incurability of most of the medical afflictions resulting from the
bomb;

(c) the prospect of worldwide famine in the event of nuclear war, with
its resultant disastrous effect on human health;

{d) the need to plan in advance for rapid emergency services and sup-
plies in such an eventuality;

(e) the need to plan in advance for public education, medical research,
medical education;

(f} the need to understand what precisely are the obligations of States
under international law in relation to the health effects of use of
nuclear weapons;

31 Bates, op. cit.

32 Reported in International Herald Tribune, 21 May 1996, p. 10, and The Guardian
Weekly, 26 May 1996. According to the Report, “In the contest for supremacy the
microbes are sprinting ahead.”

62
125 USE OF NUCLEAR WEAPONS (DISS. OP, WEERAMANTRY)

(g) the need to understand what precisely are the obligations of States
under international law in relation to the environmental effects of
use of nuclear weapons;

(h) the need to understand what precisely are the obligations of States
under the WHO Constitution in relation to the use of nuclear
weapons;

(i) the deep constitutional concerns of WHO with the medical conse-
quences of nuclear war.

The relevance of the medical material placed before the Court can be
more pointedly illustrated by taking just one effect — the cancer-indu-
cing qualities of the bomb, for the nuclear weapon can well be described
as the greatest cancer-inducing instrumentality yet devised. The legality
of cancer-inducing agencies, whatever their scale, are already concerns of
WHO. Thus the legality of the sale of a drug that increases the risk of
cancer, for example cervical or womb cancer, is clearly a matter that con-
cerns WHO, for it would have to adopt different strategies to deal with
the problem depending on whether the drug is legal (and thus freely
available) or illegal (and thus less likely to be freely available).

It may be argued that the legality of the nuclear weapon is different
from the legality of a drug, in that the weapon will in any event be used
by those who desire to use it, irrespective of legality. However, this is a
difference with which this Court cannot concern itself, as the Court oper-
ates on the assumption of a community ruled by law, and can only act on
the assumption that member States of that community will abide by that
law. If a particular weapon is a legal weapon of war, it stands on a very
different footing from a weapon whose use is banned by law, and WHO
is entitled to know in which category the weapon falls.

It is thus difficult to see a logical distinction between WHO’s concern
with the legality of a cancer-inducing drug and the legality of a cancer-
inducing weapon. If the first concern is legitimate — which no one would
doubt — it is difficult to see how the other is not. The concern of other
organs of the United Nations with the political aspects of the problem
cannot negative or override WHO’s concern with the medical aspects of
the same problem.

This background of medical information reveals numerous areas of
obvious concern to WHO in the discharge of its constitutional responsi-
bilities. It also provides the essential factual background to the various
applicable principles of international law — particularly of international
humanitarian law. If humanitarian concerns are the criterion which trig-
gers into action the principles of humanitarian law, it must be self-evident
that the preceding resumé of the medical effects of nuclear war must acti-
vate those principles and bring them into play.

63
126 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

6. The Experience of Hiroshima and Nagasaki

As is well known, even a comparatively minor catastrophe such as
Chernobyl imposes on domestic health services a burden greater than
they can bear. There would be no other entity to which a nation stricken
by a nuclear attack could turn, for its medical services, however rich the
country, would be virtually non-existent. Even a comparatively “small”
nuclear attack such as occurred in Hiroshima and Nagasaki crippled and
destroyed the health services of a well-organized nation. As Dr. Henry
Kissinger observed in his work on Nuclear Weapons and Foreign Policy:

“Under normal conditions, a hospital requires five persons to care
for one patient. It has been estimated that at Nagasaki, under the most
primitive medical conditions, each survivor required two persons to
care for him. The whole surviving population of an affected area
would therefore either be injured or engaged in caring for the injured.

Even then, adequate medical assistance for the injured will be
impossible, for most hospitals and most medical personnel are them-
selves within the target area.” *?

One has only to peruse medical accounts of the aftermath of Hiro-
shima and Nagasaki to understand how futile medical services can be after
the nuclear event, especially if they are caught unprepared. Hiroshima
Diary: The Journal of a Japanese Physician August 6-September 30, 1945,
by Michihiko Hachiya, M.D.**, is one such.

The multitude of descriptions available on the position of a society
which has been the victim of a nuclear attack heavily underscore this
aspect of the breakdown of all health services, in which we have the gro-
tesque situation of human beings with shreds of flesh hanging upon them,
their eyeballs melted away, and their senses dazed by blast and radiation,
wandering around in their thousands in search of assistance, and helpless
in the midst of a prevailing despair*>. Such scenes, the sad realities of the
aftermath of a “small” nuclear attack, are amply documented as having
occurred in Hiroshima and Nagasaki. They will occur again whenever
and wherever nuclear weapons are used. They are the health administra-
tor’s worst nightmare, and any institution concerned with world health
needs to know whether the only agency capable of causing such a

33 1957, p. 70
#4 University of North Carolina Press, 1955.
35 Here is a quote from Hiroshima Diary:

“And they had no faces! Their eyes, noses and mouths had been burned away, and
it looked like their ears had been melted off. It was hard to tell front from back. One
soldier, whose features had been destroyed and was left with his white teeth sticking
out, asked me for some water and I didn’t have any. I clasped my hands and prayed
for him. He didn’t say anything more. His plea for water must have been his last
words.” (P. 15.)

64
127 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

scenario stands within or without the international legal system, and
whether therefore it is permitted or banned.

III. MaATTERS RELATING TO WHO’s COMPETENCE

1. The Objections to WHO’s Competence

Of the 189 member States of WHO as at 19 May 1994, only nine have
raised objections before this Court on grounds that WHO does not have
the competence to make this request, namely, Australia, Finland, France,
Germany, Italy, Netherlands, Russia, the United Kingdom and the
United States. It will be noted that one nuclear power, China, is not
among those who have objected to WHO’s competence.

The objections to WHO’s competence centre around two broad propo-
sitions:

(a) that the /egality of the use of nuclear weapons is not a matter for
WHO, whose competence is limited to the effect of nuclear weapons
on human health and environment; and

(b) that WHO has no special interest in the matter and a recognition of
its competence would, in effect, expand the scope of its activities.

Thus France has urged before the Court that:

“WHO has no more competence to put this question than it
would have, itself, to declare that the use of a particular kind of
weapon was unlawful or to rule on the international legality of a
particular conflict; it has not the slightest competence in this area.”
(CR 95/23, p. 56.)

France has submitted further that WHO’s action “seems nothing less
than an abuse of the Court’s advisory functions and, to say the least, a
somewhat alarming trend” (ibid, pp. 56-57).

With their deep implications, both for the advisory jurisdiction of the
Court and for the scope of the legitimate activities of specialized agencies,
such submissions need careful consideration.

WHO has no means at its disposal to prevent nuclear war and in no
way does its enquiry amount to any act of intermeddling in the causes
of nuclear war. It only seeks information and that information could
well be relevant in drawing attention to the need to prevent nuclear war.
Alternatively, on the supposition that there is room for medical action
after a nuclear attack, it is relevant to its state of preparedness. As
already noted, even if an entire nation should be destroyed, medical
services would be urgently required by neighbouring States. Relevant
to its duties in this situation are Article 2 (d) and (e) of the WHO
Constitution which cast upon WHO the express duty of furnishing aid
in emergencies and providing health services and facilities to special
groups.

65
128 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

It is therefore a mistake to read into WHO’s enquiry an attempt at
dabbling in the political question of prevention of nuclear war. It keeps
well within its mandate in seeking information which it considers neces-
sary for discharging its constitutional obligation of preparation to render
assistance in the event of nuclear war. Here again the analogy of bac-
teriological or chemical warfare comes to mind. If these are legitimate
weapons of war, WHO’s state of readiness to cope with the medical prob-
lems they raise must surely be different from the situation where the law
of nations accepts that they are illegal and should not be used in any
circumstances.

2. The Importance of the Enquiry Relating to WHO's
Constitution

Elsewhere in its jurisprudence, this Court has stressed the importance
of rendering an opinion to a specialized agency when it relates to that
agency’s Constitution and, indeed, it has made this observation in rela-
tion to the constitution of WHO itself (Interpretation of the Agreement of
25 March 1951 between the WHO and Egypt, .C.J. Reports 1980, p. 87.
See p. 108, supra.)

As the Court has observed in its reply to the General Assembly’s
request for an opinion on the legality of nuclear weapons:

“Whatever its political aspects, the Court cannot refuse to admit
the legal character of a question which invites it to discharge an
essentially judicial task, namely, an assessment of the legality of the
possible conduct of States with regard to the obligations imposed
upon them by international law.” (LC.J. Reports 1996, p. 234,
para. 13.)

This principle assumes particular importance in regard to a request for
interpretation of an organ’s Constitution, for not only is that manifestly
a question of law, but it is one of the most practical forms of assistance
the Court can give to the members of the United Nations family of
organizations. It is a question anchored to the law and, at the same time,
lying at the heart of an organization’s work. In short, it is the sort of
question which in my view the Court would be under a special obligation
to address.

With much respect, I must therefore disagree with the Court’s conclu-
sion that “WHO is not empowered to seek an opinion on the interpreta-
tion of its Constitution in relation to matters outside the scope of its
functions” (Advisory Opinion, para. 28). The finding that the matter is
“outside the scope of its functions” is itself an interpretation of WHO’s
Constitution and, in reaching this conclusion, the Court is in effect inter-
preting WHO’s Constitution in response to WHO’s request. I find it dif-
ficult also to accept that an organ of the United Nations, empowered to

66
129 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

seek an advisory opinion on a question of law, has no competence to seek
an interpretation of its own Constitution.

3. The Constitutional Functions of WHO

There are a number of constitutional functions of WHO which have a
bearing on the question referred to the Court. Some of them have been
referred to earlier in this opinion. Among these functions, which are
specified in Article 2 of its Constitution, are the following, shown against
the respective subsections of Article 2:

(1) to act as the directing and co-ordinating authority on international
health work (Art. 2 (a));

(2) to establish and maintain effective collaboration with the United
Nations, specialized agencies, governmental health administrations,
professional groups and such other organizations as may be deemed
appropriate (Art. 2 (b));

(3) to furnish appropriate technical assistance and, in emergencies,
necessary aid upon the request or acceptance of Governments
(Art. 2 (d));

(4) to provide or assist in providing, upon the request of the United
Nations, health services and facilities to special groups (Art. 2 (e));

(5) to propose conventions, agreements and regulations, and make
recommendations with respect to international health matters and to
perform such duties as may be assigned thereby to the Organization
and are consistent with its objective (Art. 2 (k));

(6) to promote and conduct research in the field of health (Art. 2 /n));

(7) to promote improved standards of teaching and training in the
health, medical and related professions (Art. 2 fo):

(8) to provide information, counsel and assistance in the field of health
(Art. 2 (q));

(9) to assist in developing an informed public opinion among all peoples
on matters of health (Art 2 (r));

(10) generally to take all necessary action to attain the objective of the
Organization (Art. 2 (v)).

These will be referred to in the course of the ensuing discussion. It will
be sufficient to draw attention at the present stage to the following areas
relevant to nuclear weapons in which these constitutional provisions
become pertinent:

(Gi) Co-ordination of international health work (Art. 2 (a))

WHO’s obligations under Article 2 may be summarized in terms that:
“WHO’s first constitutional function is to act as the directing and co-

67
130 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

ordinating authority on international health work” %. Part of this task is
stated to be to “devise strategies, principles and programmes to give
effect to these policies”.

WHO cannot act as the directing and co-ordinating authority on inter-
national health work if it has to act behind a veil of ignorance regarding
the legality or otherwise of the greatest of man-made threats to human
health.

Moreover this provision highlights the fact that WHO is concerned
with “health work”. The expression “health work” clearly refers, as
already observed, not merely to the curative, but also to the preventive
and planning aspects of health services, which are an integral part of
modern medical services.

The consideration, already referred to, that planning for any contin-
gency requires a knowledge of the legal structure within which a particu-
lar hazard takes place acquires even greater significance in a world where
many violent conflicts are raging concurrently. The possibility is ever
present of an escalation of any of these conflicts and, if the nuclear
weapon is a legal weapon of war, any one of one of them could quite
“legally” flare into a nuclear war.

(ii) Collaboration with the United Nations, specialized agencies, etc.
(Art. 2 (b))

WHO is part of the United Nations system, dedicated to the aims and
objectives of the United Nations. It is the agent par excellence for co-
ordination with other specialized agencies and professional bodies in
relation to the medical hazards of nuclear weapons. For example, the
effects on crops and the world famine situation resulting from nuclear
weapons constitute an obvious area for collaboration with organizations
such as the Food and Agriculture Organization. Professional groups of
doctors, worldwide, need to be alerted regarding the medical effects of
nuclear weapons. WHO must liaise with medical organizations world-
wide and share information with them, alert them to the medical dangers
and promote readiness to deal with the medical hazards. It must cur-
rently do so in the dark, unaware whether these weapons are legal or
not.

36 A compendium of United Nations Action in the Field of Human Rights, 1988, p. 29,
para. 234.

68
131 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)
(al) Emergencies (Art. 2 (d))

The inadequacy of national health services to cope with the after
effects of a nuclear attack have already been discussed at some length.
The practical situation that existed in Hiroshima and Nagasaki has also
been described. Such realities, nowhere discussed in the Court’s Opinion,
make WHO the obvious authority for national Governments to turn to
for assistance, in the emergency created by a nuclear attack. If the
nuclear weapon is a legal weapon of war, the responsibility lies all the
more heavily on WHO to plan for this. It would quite clearly be the only
international authority to whom the stricken nation could turn for assis-
tance. All this is consistent with WHO’s responsibilities for promoting
“the rationalization and mobilization of resources for health” +’.

WHO’s constitutional mandate is to be ready with medical services
needed for emergencies.

(iv) Provision, upon the request of the United Nations, of health ser-
vices and facilities to special groups ( Art. 2 (e))

The radiation victims of a nuclear attack would be a special group
within the meaning of this clause. People far from the source of the
explosion — hundreds or thousands of miles away — will be affected.
Non-belligerent States, far distant from the scene, will need assistance.
WHO is the only organization they could turn to. The dire event of a
nuclear attack, whatever the nation that is struck, would raise health
problems of such proportions that WHO would be the only entity to
which the United Nations itself could turn for special services. WHO
cannot be unprepared for such an eventuality, especially if it is one which
is permitted by the law.

(v) To propose conventions, agreements and regulations (Art. 2 (k))

If the use of nuclear weapons is a legal form of warfare, WHO will
need to take the initiative in relation to conventions, agreements and
regulations regarding such matters as the exchange of knowledge and
facilities relating to the treatment of radiation victims. Granted the
impossibility of any one country being able by itself to treat all radiation
victims, there will need to be a consideration of mutual medical assis-
tance in the event of such a catastrophe. WHO’s constitutional functions
in regard to conventions, agreements and regulations then come into
play. If an international medical convention is the best means for arrang-
ing emergency medical services to a country stricken by a nuclear attack,
who but the World Health Organization could take the initiative in this?

37 Op. cit. footnote 36, supra.

69
132 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

(vi) Research (Art 2 (n))
In the words of the United Nations study already cited:

“The Organization brings together the world’s experts in health
matters and serves as a neutral ground for absorbing, distilling, syn-
thesizing and widely disseminating information which has practical
value for countries in solving their health problems.” *®

Medical knowledge regarding radiation injuries and their treatment is
still the subject of ongoing research. There needs to be co-operation in
this field. This task devolves heavily on the shoulders of WHO. Especially
if the nuclear weapon is a legal weapon of war, WHO would have little
excuse for not planning for the co-ordination and spread of such scien-
tific knowledge.

Contemporary accounts of Hiroshima or Nagasaki show how ill
equipped medical practitioners were to deal with radiation injuries*?.

(vii) Improved standards of teaching and training (Art. 2 (o))

The promotion of improved standards of teaching and training are
also activities falling within this field. The medical response to nuclear
war, especially if the nuclear weapon is legal, calls for special teaching
and training.

(vil) Public education (Art. 2 (q) and 2 (r))

These functions, dealt with in Article 2 (g) and 2 {r) of WHO’s Con-
stitution, are discussed elsewhere in this opinion. It is sufficient to note at
this point that the WHO Report stresses WHO’s role in “systematically
distributing information on the health consequences of nuclear war-
fare” *°. As the radiation injuries resulting from the Chernobyl! accident
continue to manifest themselves, even ten years after the event, the world
is offered repeated confirmation of the importance of prior public know-
ledge of how best to react to exposure to radiation. Most people in Cher-
nobyl, unaware of the dangers of radiation, were, from all medical
reports now emerging, unable to react in a manner that would minimize
the health damage caused to them. In terms of human health, an enor-
mous price is being paid for this lack of knowledge. Spreading such
knowledge is clearly within WHO’s constitutional functions.

38 Op. cit. footnote 36, supra.

3° See Hiroshima Diary: The Journal of a Japanese Physician August 6-September 30,
1945, op. cit. footnote 34, supra.

40 Op. cit. footnote 13, supra, p. 5, para. 9.

70
133 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)
4. The Work and Concerns of WHO

It has been said in argument that nuclear weapons are matters exclu-
sively within the area of peace and security — matters which are within
the exclusive jurisdiction of other agencies such as the Security Council —
and that therefore WHO can have no concern with them. WHO’s func-
tion is confined to health, pure and simple, and it strays into unauthorized
fields when it enters the area of peace and security. The cobbler to his last.

The work of WHO cannot be said to be unrelated to peace and secu-
rity. In fact, the very Constitution of WHO draws attention in the pre-
amble itself to the interrelatedness of health and security when it states
that the health of all peoples is fundamental to the attainment of peace
and security and is dependent upon the fullest co-operation of individuals
and States. WHO is also empowered by Article 2 (v) of its Constitution
“generally to take all necessary action to attain the objective of the
Organization”. The objective of the Organization 1s set out in Article 1 to
be “the attainment by all peoples of the highest possible level of health”.
The highest possible levels of health must obviously be achieved both by
curative and preventive processes, there being no restriction to the former.

There are clearly some areas where WHO’s concern with health over-
laps with concerns of peace and security. One of the dangers of nuclear
war, as pointed out in Section II.4 above, is the appearance of devastat-
ing epidemics. The decimation of populations caused by severe epidemics
can reduce thriving societies to total helplessness. Such an event would
quite obviously be a matter affecting global peace and security, for law
and order, both domestic and international, would in those circum-
stances tend to break down. The linkage in its own Constitution (to
which all Member States of the United Nations have agreed) between
health on the one hand, and peace and security on the other, renders the
argument unavailable that the two concerns are incompatible with each
other. Indeed the greater the threat to global health, the greater would be
the overlap with peace and security.

The argument that concern with peace and security removes a matter
from WHO concerns is analogous to the argument that, although a mat-
ter clearly involves a legal issue, this Court should not enter into it if the
matter is also political. Such an argument, as repeatedly held in the juris-
prudence of the Court, is unsustainable. The Court is the pre-eminent
authority on questions of law and must attend to matters properly within
its jurisdiction, irrespective of whether they also involve political considera-
tions. Likewise, WHO is the pre-eminent authority on questions of health
and must be permitted to attend to matters properly within its sphere, irre-
spective of whether they are also within the sphere of peace and security.

This case is concerned not with a natural threat, but with a man-made
threat to human health so great as to dwarf all other threats, whether
man-made or natural. The agency of damage is fully within human con-

71
134 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

trol. WHO desires to know what the law is regarding such potentially
damaging activity, which occurs not accidentally, but in consequence of
deliberate State action.

It is difficult to subscribe to the view that WHO can be told that this is
none of its concern — that its legitimate business is curing the sick after
the disaster occurs and that it has no right to knowledge which has a
bearing on how it is caused. That is the implication of the Court’s Opin-
ion and with that I cannot agree. The state of the law, relating to any
form of activity hazardous to human health, is WHO’s legitimate con-
cern, and though WHO may not have the power to alter the law, it has at
least the right to know what the law is. The greater the hazard, the
greater is WHO’s right to information. If the hazard can be created
legally, the duty of preparedness for that eventuality becomes all the
greater.

The lawfulness of deliberate State conduct which damages public health
on a global scale cannot, in my view, be excluded from the area of
WHO’s concerns without serious damage to the authority and mission of
WHO in relation to the health of the world’s population, and without a
restricting effect also upon other United Nations agencies who may be
guided by this narrow view of the area of their legitimate concerns.

The causes of damage to world health do not have to be medical causes
in the sense in which they are commonly understood. The causes may be
natural disasters, such as forest fires or earthquakes, or man-made disas-
ters, such as occur in war. Whatever the sources of danger to human
health, WHO needs to study them, understand their causes, anticipate
them, and plan to meet these emergencies. It has a global mandate to do
so and every organ of the United Nations system must co-operate with it
in the discharge of that global mandate.

5. The Analogy with Chemical and Biological Weapons

If chemical and biological weapons were accepted as legal weapons of
war, WHO would no doubt have had to take that factor into account in
its global planning. The knowledge that these weapons are outlawed is a
factor relevant to WHO’s consideration of that problem. No doubt it was
for such reasons that WHO, before the Convention relating to these
weapons, emphasized the need for their prohibition, by resolution 23.53
of 1970.

The same reasoning must apply to nuclear weapons. Legality or ille-
gality makes a major difference to the authority charged with responsi-
bility for global health, particularly when the health hazards are so far
flung and long-enduring as those caused by the nuclear weapon.

If WHO, before the chemical and biological weapons treaty, had made
an enquiry as to whether the use of those weapons was a violation of

72
135 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

State obligations under the WHO Constitution, it is difficult to imagine
that any objections would have been taken to that enquiry. The intimate
concern of nuclear weapons with geopolitics and military strategy does
not alter the principle involved. WHO needs to know, no less than it
needs to know in the case of chemical and bacteriological weapons,
whether nuclear weapons, like chemical and bacteriological weapons, are
banned by international law.

This Court cannot say in what precise ways the information sought by
WHO will help it in its planning. What it does know is that WHO has
considered such knowledge to be useful to it and, on this matter, the
Court will naturally be guided by the professional judgment of WHO in
regard to its usefulness.

WHO, be it noted, is not pressing one view or the other in relation to
State obligations. It only seeks information.

6. The Importance of Prevention

It has been stressed already that medical services are quite obviously
not confined to matters of cure. Prevention looms large, even if not larger
than cure, in the planning of modern medicine.

A standard modern text-book on public health medicine observes in its
chapter on the “Promotion of Health”:

“Drawing on the great success of preventive medicine in the past,
the United States Surgeon General, in his 1979 report Healthy
People, set in context the need for a modern impetus for health pro-
motion and disease prevention:

‘Not to find and employ those [preventive] strategies would be
irresponsible — as irresponsible as it would have been for our
predecessors merely to alleviate the ravages of smallpox and polio
and cholera, without attempting to eradicate them.’

Health services should have as their major aims to reduce the
amount of illness, disease, disability and premature death in the
population ... Health services do not have direct control over all the
factors which can influence these aspects of the health of the popula-
tion but the design and implementation of health promotion stra-
tegies is one of their major functions.” #!

In the arguments before the Court, the term “primary prevention” has
been frequently used. The meaning of this term appears from the follow-
ing passage in the same work:

41 R. J. and L. J. Donaldson, Essential Public Medicine, 1993, p. 107.

73
136 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

“Traditionally, prevention has been classified into three types:
(a) Primary prevention

This approach seeks actively to prevent the onset of a disease.
The ultimate goal of preventive medicine is to alter some factor
in the environment, . .. or to change behaviour so that disease
is prevented from developing...

(b) Secondary prevention

This level of prevention aims to halt the progression of a dis-
ease once it is established. The crux, here, is early detection or
early diagnosis followed by prompt, effective treatment .. .

(c) Tertiary prevention

This level is concerned with rehabilitation of people with an
established disease to minimize residual disabilities and compli-
cations.” #

It is little wonder that the pre-eminent health organization in the world
concerns itself with all aspects of prevention. [fit did not, it would not be
true to the first principles of its vocation.

With prevention comes advance planning. Both prevention and advance
planning, enabling WHO to deal with a possible medical situation which
can be anticipated, are thus part of WHO’s essential duties. It is not sur-
prising therefore to observe WHO’s practice in this regard which indi-
cates quite clearly its concern with the legal and regulatory aspect of
matters under its charge.

The WHO Report puts its concerns and its legitimate interests in this
area very succinctly when it observes that:

“When treatment is ineffective, the only solution available to the
health professions is prevention. Prevention is obviously the only
possibility in case of a nuclear war.” #

The world’s leading judicial authority would show little recognition of
this undeniable truth if it were to say to the world’s leading health
authority, on a matter intimately concerning the world’s health, “Your
function is care after disaster strikes. Prevention is the exclusive concern
of other authorities properly vested with jurisdiction in that regard.”
Such a position seems not only highly legalistic and abstruse, but also
irreconcilable with the known facts. Medical responsibilities at the high-
est possible level and involving the health of the entire global population
need to be viewed in the context of the basic facts surrounding those
responsibilities and not as though there somehow exists a watertight legal
division of responsibilities which must be preserved whatever the cost.

4 R. J. and L. J. Donaldson, Essential Public Medicine, 1993, pp. 120-121.
+ Op. cit. footnote 13, supra, p. 33, para. 84.

74
137 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

I regret that I cannot subscribe to a conclusion that a body charged
with the highest responsibilities in regard to the health of the global com-
munity should sit passively by, until the catastrophe occurs in which its
services are required, for the technical reason that it would be trespassing
upon the exclusive preserve of the Security Council, who are the sole cus-
todians of peace and security. The Constitution of WHO, a body designed
for humanitarian service, cannot be so encased in rigidity as to require it
not to move into action in relation to nuclear weapons except in a night-
marish world of ghastly suffering which it is wholly unable to handle.
Surely the more reasonable view is that WHO must, by the very nature of
its functions and responsibilities, be empowered to warn of medical
dangers, seek clarification of legal issues, and prepare itself as best it can
in the light of the applicable law.

In this instance, WHO is by no means seeking to lay down a regulatory
framework, in regard to the use of nuclear weapons, which of course
would be beyond its competence, but is only making an enquiry for the
clarification of a matter which is crucial to its proper discharge of its
responsibilities.

As the Report of the WHO’s Committee of Experts concluded:

“As doctors and scientists, the members of the Committee feel
that they have both the right and the duty to draw attention in the
strongest possible terms to the catastrophic results that would follow
from any use of nuclear weapons. The immediate and the delayed
loss of human and animal life would be enormous, and the effect on
the fabric of civilization would be either to impede its recovery or
make recovery impossible. The plight of the survivors would be
physically and psychologically appalling. The partial or complete
disruption of the health services would deprive survivors of effective
help.

The Committee is convinced that there is a sound professional
basis for its conclusions that nuclear weapons constitute the greatest
immediate threat to the health and welfare of mankind.” **

According to a summary of the 1986 Report on the Medical Implica-
tions of Nuclear War, published by the Institute of Medicine of the
United States National Academy of Science:

“Each successive study of the possible human destruction that
would result from a nuclear war draws a grimmer conclusion about
what the human cost would be. Instead of speculating that the casu-
alties might amount to only a few tens of millions, recent studies

44 Effects of Nuclear War on Health and Health Services, WHO, Geneva, 1984, p. 6;
emphasis added.

75
138 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

have indicated that the casualties are more likely to number a billion
or more, and even the survival of human beings on earth has been
questioned.” (CR 95/27, p. 77.)

The relevance of WHO’s concern appears further from the following
statement in the WHO Report which has been placed before the Court:

“Historically medicine has played an important part in military
campaigns. This has been particularly the case in recent wars in
which the effectiveness of a prompt medical response did much to
maintain morale among combat troops. Following a nuclear war,
however, all the evidence indicates that medicine will have nothing
to offer the injured survivors; the number of casualties will be too
great and the remaining medical resources grossly insufficient.” *

In nuclear war, physicians and health professionals will themselves be
killed in large numbers and the depleted ranks of the survivors will have
to cope with a situation where the hospitals themselves are destroyed.
The WHO studies thus show that treatment after the event is at best a
forlorn hope.

The view that WHO’s role is limited to such assistance as it can give
after the devastation of a nuclear attack was well answered in homely
terms by the Marshall Islands — that it is not “merely a charlady, a
femme de ménage called in to clean up after the event is over and all the
participants have gone home” (CR 95/32, p. 86, Professor Crawford).

7. The Argument Relating to Abuse of the Court's
Advisory Functions

For the various reasons set out above, the argument is untenable that
WHO has no special interest in this matter. WHO’s constitutional man-
date relating to global health is concerned with all aspects of health —
preventive, curative, educational, precautionary, research, regulatory,
planning, emergency assistance, international co-operation. The nuclear
weapon touches all of these and the measure in which it touches them will
vary, depending on whether it is or is not a lawful weapon of war.

The deliberate act of spreading lethal disease, be it by chemicals or
germs or poisons or noxious fumes, has, even in ancient times been con-
sidered to be contrary to the laws of war. I have dealt in my dissenting
opinion in the General Assembly request with various cultural traditions
on this matter, and do not need to cover the same ground here (see Sec-
tion H11.2). Nowhere in the age-old history of the laws of war — ancient
or modern — is there found a principle which permits the poisoning of
the enemy forces, leave alone the poisoning of the enemy population en
masse. This is what nuclear weapons do (see my dissent in the General

4 Op. cit. footnote 13, supra, Ann. 6, p. 158

76
139 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

Assembly request, Section II) — apart, that is, from poisoning the popu-
lations of non-combatant countries.

To vary the factor that damages health, I take the following hypotheti-
cal illustration. Before any bacteriological weapons convention had been
entered into, a country has rockets on its launching pads, fitted, not with
a nuclear warhead but with a warhead containing a fatal virus such as
ebola, for which no cure is known. Since the spreading of this virus has
not been specifically prohibited by any treaty, WHO makes an enquiry
from this Court as to the legality of deliberately infecting enemy popula-
tions with such an incurable virus. In such a situation, it seems incon-
ceivable that it could have been submitted that this was an abuse of the
Court’s advisory functions. Any objection that because it concerned
peace and security, it was not therefore a matter for WHO, would attract
incredulity and disbelief. It might indeed have been asked what necessity
there was for WHO to ask a question, the answer to which was so obvi-
ous according to the principles of humanitarian law. The nuclear war-
head causes no less a danger to global health than the warhead in the
hypothetical illustration above, the difference being that it is not packed
with germs, but with an agency that causes cancers, keloids, and deformi-
ties with equal irreversibility, but on an infinitely larger scale than that
hypothetical warhead.

The nuclear weapon is not so powerful that it can sail above the law.

Further, the argument that WHO has no more competence to put this
question than it would have, itself, to declare the use of a particular
weapon illegal, is one which, with all respect, 1 have some difficulty in
following. It is for the very reason that WHO manifestly does not have
power to make declarations on the law that it has approached this Court,
which manifestly has that power.

Finally, arguments that the World Health Organization has been
goaded or influenced into taking this action by interested parties are not
considered in this opinion. The WHO is a United Nations agency of high
standing and repute and the argument suggests that this high body is per-
mitting itself to be made use of in some way to satisfy the ulterior motives
of others. I do not think this submission calls for any attention from this
Court.

IV. STATE OBLIGATIONS

1. State Obligations in Regard to the Environment

The Court is asked whether the use of nuclear weapons is a breach of
State obligations in relation to the environment. The Court has not con-
sidered this question. The Court’s Opinion (para. 16) states that

77
140 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

“the Court must identify the obligations of States under the rules of
law invoked, and assess whether the behaviour in question conforms
to those obligations, thus giving an answer to the question posed
based on law”,

but does not proceed to identify and examine those obligations in order
to answer the question. I consider that it needs more attention. It is more-
over an area very much within the legitimate concerns of WHO.

The question asked by WHO affords the Court an opportunity for
contributing to an important aspect of this development, for it focuses
attention on the vital question of the duties of States in regard to the
environment. I regret this opportunity has not been taken by the Court.

(a) The progress of environmental law

From rather hesitant and tentative beginnings, environmental law has
progressed rapidly under the combined stimulus of ever more powerful
means of inflicting irreversible environmental damage and an ever increas-
ing awareness of the fragility of the global environment. Together these
have brought about a universal concern with activities that may damage
the global environment, which is the common inheritance of all nations,
great and small. To use the words of a well-known text on international
environmental law:

“The global environment constitutes a huge, intricate, delicate and
interconnected web in which a touch here or palpitation there sends
tremors throughout the whole system. Obligations erga omnes, rules
jus cogens, and international crimes respond to this state of affairs
by permitting environmental wrongs to be guarded against by all
nations.” 46

Such compelling facts do not admit of any exceptions, however
powerful the actor or compelling the purpose, for it is increasingly clear
that what is at stake can well be the very survival of humanity. Nuclear
weapons bring us to such a limit situation, and therefore attract the
principles of environmental law. As was observed in the preamble of the
Treaty of Tlatelolco:

“nuclear weapons, whose terrible effects are suffered, indiscrimi-
nately and inexorably, by military forces and civilian population
alike, constitute, through the persistence of the radioactivity they
release, an attack on the integrity of the human species and ulti-
mately may even render the whole earth uninhabitable”.

46 International Environmental Law and World Order, Guruswamy, Palmer and Wes-
ton, 1994, p. 344.

78
141 USE OF NUCLEAR WEAPONS (DISS. OP, WEERAMANTRY)

(b) The growth of the notion of State obligations

The Declaration of the United Nations Conference on the Human
Environment (Stockholm), adopted on 16 June 1972, was designed to
“inspire and guide the peoples of the world in the preservation and
enhancement of the human environment”. Principle 1 of that Declaration
states that:

“Man has the fundamental right to freedom, equality and adequate
conditions of life, in an environment of a quality that permits a life
of dignity and well-being, and he bears a solemn responsibility to
protect and improve the environment for present and future genera-
tions...”

Principle 21 has a direct relevance to WHO’s enquiry, for it deals spe-
cifically with the obligation of States not to damage or endanger signifi-
cantly the environment beyond their jurisdiction. Principle 2 of the Rio
Declaration gives expression to the same principle. Both may be said to
be articulations, in the context of the environment, of general principles
of customary law. In the words of Corfu Channel, there is a “general and
well-recognized” principle that every State is under an “obligation not to
allow knowingly its territory to be used for acts contrary to the rights of
other States” (Z C.J. Reports 1949, p. 22).

Principle 24 of the Rio Declaration on Environment and Development
(1992), whereby States are called upon to “respect international law pro-
viding protection for the environment in times of armed conflict and
cooperate in its further development, as necessary”, is a further expres-
sion of this general principle. It cannot therefore be gainsaid that the con-
cept of State responsibility in regard to the environment is today an
established part of international law.

(c) Active and passive State obligations

There is a State obligation lying upon every member State of the com-
munity of nations to protect the environment, not merely in the negative
sense of refraining from causing harm, but in the positive sense of con-
tributing affirmatively to the improvement of the environment. A wide
recognition of this principle was evidenced when, in 1971, the General
Assembly affirmed “the responsibility of the international community to
take action to preserve and enhance the environment” (General Assem-
bly resolution 2849 (XXVI); emphasis added).

For the purposes of the present case, however, it is not necessary to
enter the area of active State responsibility to conserve the environment
— an aspect now receiving increasing attention. The passive responsibil-
ity not to damage the environment is sufficient for the purposes of this

79
142 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

case, for it is patently clear that any State action which damages the envi-
ronment in the way that nuclear weapons do is a violation of the obliga-
tion of environmental protection which modern international law places
upon States. A contrary view would negative the basic logic of environ-
mental law and send a tremor through the foundations of this vital sub-
discipline of modern international law.

(d) The juristic nature of State obligations

In relation to environmental obligations, the notion is evolving of
duties owed erga omnes and of rights assertible erga omnes, irrespective
of the compartmentalization of the planetary population into nation States.

The concept of an erga omnes right is not new. In 1915, the eminent
American jurist, Elinu Root, who later became a member of the Com-
mittee which drafted the Statute of the Permanent Court, stated, in a
paper on “The Outlook for International Law”:

“Wherever in the world the laws which should protect the inde-
pendence of nations, the inviolability of their territory, the lives and
property of their citizens, are violated, all other nations have a right
to protest against the breaking down of the law.”

Such thinking is the background against which the damage caused to
the environment must be considered, for the purpose of ascertaining
whether the use of a nuclear weapon by a State is in conflict with State
obligations under international law.

The concept of obligations erga omnes has, of course, received recogni-
tion in the Court’s jurisprudence, though in a different context, in Bar-
celona Traction, Light and Power Company, Limited, Second Phase
(LC.J. Reports 1970, p. 3).

Indeed, in some areas, modern discussions of State responsibility take
the matter even further, to elevate serious breach of State duty in regard
to the environment to the level of an international crime when they state
that:

“a serious breach of an international obligation of essential impor-
tance for the safeguarding and preservation of the human environ-
ment, such as those prohibiting massive pollution of the atmosphere
or of the seas”

may result in an international crime.
It is not necessary for present purposes to examine the various levels of
State obligations in respect of the environment, which may range from

47 Proceedings of the American Society of International Law, 1915, Vol. 2, pp. 7-9,
cited in Guruswamy, Palmer and Weston, op. cit., p. 345.

48 International Law Commission, Draft Article 19 (3) (d) on State Responsibility,
Yearbook of the International Law Commission, 1976, Vol. Il, Part II, p. 96.

80
143 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

obligations erga omnes, through obligations which are in the nature of
jus cogens, all the way up to the level of international crime.

(e) Multilateral treaty obligations

There have been, since the Stockholm Declaration of the United
Nations Conference on the Human Environment (1972), over one hun-
dred multilateral environmental instruments which are in force. A United
Nations Environment Programme is in force, major instruments have
been signed regarding the law of the sea, transboundary pollution, haz-
ardous waste, nuclear accidents, the ozone layer, endangered species —
to name but a few. The United Nations Environment Programme register
of multilateral treaties affecting the environment revealed as many as 152
treaties in May 1991.

The multifarious international instruments relating to the environ-
ment, to which reference has been made, build up the rising tide of inter-
national acceptance which creates in its totality a universal acceptance of
State obligation which in turn translates itself into law. All of the areas
they deal with are areas affected by the nuclear weapon to an extent
which is impermissible under these instruments, had the damage been
caused by any other agency.

The areas named are a small sample of the areas of State obligations
under international law which are affected by the nuclear weapon. What
WHO wants to know, in view of the close linkage of a pure environment
with human health, is whether there is a breach of such State obligations
when a State uses a nuclear weapon. It cannot, in my view, be denied this
information, which lies at the very heart of its constitutional mandate of
safeguarding global health.

2, State Obligations in Regard to Health

The next question to be addressed is whether there are State obliga-
tions in regard to health, and whether these are violated by the use of the
nuclear weapon.

(a) The human right to health

An examination of the various international developments in regard to
health shows that State duties in regard to health have now passed beyond
the field of good intentions into the realm of binding international law.

49 See Geoffrey Palmer, “New Ways to Make International Environmental Law”,
American Journal of International Law, 1992, Vol. 86, p. 262.

81
144 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

Even before the Universal Declaration of Human Rights, the Constitu-
tion of WHO (1946) recognized the enjoyment of the highest attainable
standard of health as one of the fundamental rights of every human
being. This will be dealt with more fully in the section on the WHO Con-
stitution.

Article 25 (1) of the Universal Declaration recognizes the right of
everyone to health and well-being, through its stress on the right to a
standard of living adequate for health and well-being.

(b) State obligations in relation to health

A more specific recognition of the right to health is contained in Ar-
ticle 12 of the International Covenant on Economic, Social and Cultural
Rights of 1966. Article 12 states that the “States Parties to the present
Covenant recognize the right of everyone to the enjoyment of the highest
attainable standard of physical and mental health”. It will be noted here
that the recognition by States of the right to health is in the general terms
that they recognize the right of “everyone” and not merely of their own
subjects. Consequently each State is under an obligation to respect the
right to health of all members of the international community.

It is to be noted also that the formulation contained in the Covenant
is not restricted to mere recognition or to statements of good intention.
Article 2 (1) provides that:

“Each State party to the present Covenant undertakes to take
steps, individually and through international assistance and co-
operation, especially economic and technical, to the maximum of
its available resources, with a view to achieving progressively the full
realization of the rights recognized in the present Covenant by all
appropriate means, including particularly the adoption of legislative
measures.” (Emphasis added.)

Further, Article 2 (2) contains a guarantee by States that “the rights
enunciated in the present Covenant will be exercised without discrimina-
tion of any kind as to race, . . . national or social origin, . . . or other
status”. Quite clearly this is a reinforcement of the obligation erga omnes
towards the entire global population which is contained in Article 12 and
a further obligation to take active steps towards guaranteeing this right
to health of the global population.

(c) Global implementation measures involving State obligations in
regard to health

On 22 May 1981, the World Health Assembly, by resolution WHA34.36,
unanimously adopted a “Global Strategy for health for all by the year

82
145 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

2000”, which was noted with approval by the General Assembly. In that
resolution, the Assembly urged all member States to assure its implemen-
tation and requested all appropriate organizations and bodies of the
United Nations system to collaborate with the World Health Organiza-
tion in carrying it out.

In particular, there has been much action on the regulation of products
harmful to health and the environment. A consolidated list has been
issued of products which have been banned, withdrawn, severely restricted
or not approved. At its thirty-ninth session, the General Assembly
received a report from the Secretary-General on products harmful to
health and the environment, and decided that an updated consolidated
list should be issued annually, and urged Member States to avail them-
selves of this information, and to supplement the data in the consolidated
list.

Thus, not only has the right to health been recognized as a human
right, but specific implementation measures have been urged on all States
in measures which have been universally accepted by States, without any
demurrer on the ground that health is not an area of State responsibility.
Special action programmes have been worked out in relation to agencies
likely to damage health and the environment.

(d) The clash between State obligations and the health-related effects of
nuclear weapons

How does the use of the nuclear weapon accord with this obligation
which States under binding treaty obligation, and by general agreement,
have recognized as binding, and have in fact agreed by treaty to imple-
ment? The nuclear weapon produces the various effects upon health
which have been outlined in this opinion. They include the inducement of
radiation sickness, leukaemia, cancer, keloids, genetic deformities, and
the like. They do so on a massive scale, not limiting their effects to the
target population of the countries at war. Even within the countries at
war, they promote these sources of destruction of human health among
civilian and combatant alike.

It appears evident that there is here a clear contradiction between State
obligations under international law in relation to health and the use of
the nuclear weapon. There can be no doubt that if a State by deliberate
action of any other kind should foster this sort of danger to human
health, it would clearly be seen as a contradiction between that act and
the State’s obligations in regard to health. Even if that act should have
been performed in conditions of war, there would still be a breach of
State obligations under humanitarian law in relation to human health, as
is clear with chemical, bacteriological or asphyxiating weapons. By what
title of exemption does the nuclear weapon fall clear of this principle?
I know of none.

83
146 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)
3. The Duties of States under the WHO Constitution

WHO asks whether, in view of their health and environmental effects,
the use of a nuclear weapon by a State would be a breach of its obliga-
tions under the WHO Constitution. Knowledge of the legal reach of its
constitution is vital to the proper functioning of any agency. The Court is
the pre-eminent authority under the United Nations system to advise a
United Nations agency on such a matter which is unquestionably a mat-
ter of law, and which is unquestionably a matter of legitimate concern to
the agency. WHO turns naturally to the Court for advice on precisely
such a matter. The Court denies this advice on what seems to me to be a
technicality.

Quite apart from their responsibilities under customary international
law and any other conventions to which they are parties, the States that
are parties to the WHO Constitution, which is itself an international
treaty, accepted certain principles and obligations. The Constitution was
signed by 61 States on 22 July 1946 and entered into force on 7 April
1948. Appendix I to the WHO volume of Basic Documents shows that, at
31 October 1992, 182 States had become party to the Constitution.

What are the obligations of States under the WHO Constitution?

In the first place, the States Parties to the Constitution declare inter
alia that “The enjoyment of the highest attainable standard of health is
one of the fundamental rights of every human being .. .”; that “The
health of all peoples is fundamental to the attainment of peace and secu-
rity and is dependent upon the fullest co-operation of individuals and
States”; and that “Governments have a responsibility for the health of
their peoples . . .”.

They proceed to accept these principles and they establish the World
Health Organization “for the purpose of co-operation among themselves
and with others to promote and protect the health of all peoples . . .”.

This Organization’s objective, as stated in Article 1 is “the attainment
by all peoples of the highest possible level of health”.

There is thus a commitment to the attainment by all people to the
highest possible level of health, to regarding the achievement of the high-
est achievable standard of health as a fundamental right of every person
on the planet, a recognition of health as fundamental to peace, and of the
duty of State co-operation to achieve this ideal. More such commitments
would appear from a scrutiny of other articles of the Constitution, but
the foregoing suffices for purposes of present discussion.

The Constitution is a multilateral treaty, and each participating State
holds out to all others its adherence to these principles, on the basis of
which all others make a similar commitment. All participating States

84
147 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

have committed themselves, to the extent of their respective abilities, to
pursue this objective, consistently with the underlying assumption that
the health of all peoples is fundamental to the attainment of peace and
security.

As stated in the next section, the WHO Constitution and its object and
purpose must be interpreted in accordance with the principle of broad
interpretation approved by the Court in its Opinion in the present case. It
is in this sense that the commitments of the participating nations under
the WHO Constitution must be construed. It seems to be clearly incon-
sistent with this objective that any of these nations, even for purposes of
war, should consciously spread a means by which global health is under-
mined. In fact, it is a contradiction in terms to commit oneself to the
attainment by all peoples of the highest possible levels of health and at
the same time to launch into the midst of the global population a lethal
instrumentality for spreading ill health on an unprecedented scale.

The use of conventional weapons in war does not spread disease. It
does not cause genetic deformities. It does not imperil crops. It does
not cause intergenerational climatic effects which imperil the global food
supply. The use of nuclear weapons does. The user of the weapon now
knows, in the present state of scientific knowledge, that all these dangers
to health will be caused.

There is thus a clear breach of State obligations undertaken in the
treaty which forms the WHO Constitution, when States resort to the use
of nuclear weapons. This is the crux of the WHO enquiry regarding the
interpretation of its Constitution.

Such a result would be achieved even without the application of broad
principles of interpretation, discussed in the next section, for it follows
naturally from a consideration of these declarations and commitments
collectively.

The Constitution also accepts the promotion of child health and wel-
fare as one of the mandatory functions of the Organization (Art. 2 (/)).
This principle has been accepted by every participating State. Nuclear
weapons surely violate this principle, if for no other reason than the
genetic damage they cause. The position is no different in regard to
maternal health and welfare dealt with in the same Article (2 (1)).

V. PRINCIPLES OF INTERPRETATION RELATING TO WHO’s CONSTITUTION

1. Principles of Interpretation Applicable to WHO's Constitution

An important aspect of the question referred to the Court is the legal
interpretation of State obligations under the WHO Constitution, which is

85
148 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

a multilateral treaty. As the Court has observed in its Advisory Opinion
(at para. 19), the principles of treaty interpretation are thus brought into
play and Article 31 of the Vienna Convention “makes it possible to give
quite broad consideration to the particularities of the constitutional
instruments of international organizations”, for the terms of a treaty
must be interpreted “in their context and in the light of its object and
purpose”. The Court’s jurisprudence has given effect to this principle on
numerous occasions, as the Court has observed“.

In the interpretation of a multilateral convention of this type, particu-
larly one which sets before itself certain sociological or humanitarian
goals, the task of interpretation should be guided by the object and pur-
pose which the Convention sets before itself. A literal interpretation,
using strict methods of anchoring interpretation to the letter rather than
the spirit of the convention, would be inappropriate. Fitzmaurice observes
of interpretation by reference to objects, principles and purposes (the
teleological method) that:

“This is a method of interpretation more especially connected
with the general multilateral convention of the ‘normative’, and,
particularly, of the sociological or humanitarian type. The charac-
ters or constitutive instruments of international organizations may
also be placed in this category.” >!

The interpretation of a multilateral, sociological or humanitarian
treaty, such as the WHO Constitution, cannot be permitted to diverge
from its objects, purposes and principles. I am of the view that the
approach of the Court has in effect taken it far from these objects, pur-
poses and principles, through a narrow and literal construction, which
sees the Organization as being precluded from enquiring, inter alia, about
the conformity of a certain item of State conduct with the terms of its
own Constitution.

There are numerous specific provisions within the treaty, several of
which have already been referred to. These need to be interpreted in
accordance with the treaty’s overall object and purpose as stated in its
preamble. This is not to state that in the treaty in question there is any
conflict between the natural meaning of the words used and its overall
purpose, but merely to state that its various specific provisions should not
be interpreted narrowly, but always with the end in view which the treaty
seeks to achieve — the attainment of the highest standards of health on a
global scale.

The object and purpose of the Constitution — the attainment by all
peoples of the highest possible level of health — is clearly defeated by the

50 See references to the relevant cases in paragraph 19 of the Court’s Advisory Opinion.

5! Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Jus-
tice, 1986, Vol. I, p. 341.

86
149 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

infliction upon the global population of multiple health dangers on a
massive scale, as follows from the use of a nuclear weapon.

There is no ambiguity about the expression “highest possible level of
health”. States declare they will co-operate to achieve this, others make
similar declarations on this basis, and a commitment to achieve this
objective has emerged.

The governing principle as to whether the nuclear weapon violates
State obligations under the Constitution is to be found in the object and
purpose of the WHO Constitution. When so regarded, the answer emerges
beyond any possibility of doubt or obscurity. State actions which nega-
tive the State declarations and commitments to health outlined earlier are
clearly a violation of the WHO Statute. To interpret the statutory provi-
sions outlined earlier, so as to enable a State to inflict health damage to
present and future generations without violating its constitutional duties,
does violence to this principle of interpretation, and to the Statute itself.

The maxim ut res magis valeat quam pereat may also be invoked in
this regard**. The central purpose of the Statute is health. The Statute
must be interpreted so as to promote that purpose, rather than endanger
it. A statutory construction of the WHO Constitution which sees State
use of the nuclear weapon as not being in conflict with State obligations
thereunder is a construction that endangers rather than promotes the
central purpose of the Statute.

In view of the clear and incontrovertible contradiction between the
obligations assumed by States under the Constitution, and the use of
nuclear weapons, it is scarcely necessary to examine other elements in the
Constitution which are confirmatory of these conclusions. For example,
the provisions that “the enjoyment of the highest attainable standard of
health is one of the fundamental rights of every human being”, or that
the organization is established “for the purpose of co-operation . .. to
promote and protect the health of all peoples” are just a few of the many
provisions scattered throughout the Statute which confirm its dominant
and incontrovertible purpose, to which all participating nations have
subscribed without reservation.

2. The Principle of Speciality

The Court has attached much importance to the principle of speciality
in dealing with the question whether the present request falls within the

52 See Fitzmaurice, op. cit., pp. 345 ff. See, generally, C. F. Amerasinghe, “Interpreta-
tion of Texts in Open International Organizations”, British Year Book of International
Law, 1994, Vol. 65, pp. 189 ff.; H. W. A. Thirlway, “The Law and Procedure of the Inter-
national Court of Justice, 1960-1989”, British Year Book of International Law, 1991,
Vol. 62, pp. 20 ff.

87
150 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

proper sphere of activities of WHO. The Court is of course anxious to
ensure that there should not be an unnecessary confusion or overlapping of
functions between the different organs and agencies of the United Nations.

However, the principle of speciality does not mean that there can be no
overlap. It is in the nature of a complex organization like the United
Nations that there will be, owing to the multiplicity and complexity of its
functions, some areas of overlap between the legitimate spheres of author-
ity of its constituent entities. As observed earlier, at the highest levels of
the United Nations Organization, this Court itself has an area of overlap
with the Security Council. Although the Security Council has basic
responsibility for matters pertinent to peace and security, the same mat-
ters can also present legal problems properly within the sphere of adju-
dication, which is the Court’s particular responsibility. The inextricable
interlinkage between the legal aspects of a matter and its political impli-
cations has never been seen as depriving the Court of its right and its
duty to act in its proper legal sphere.

As so well observed by the Court in its Opinion in the present case
(para. 16), the fact that a matter has political implications does not
deprive a legal question of its quality of being a legal question. The same
concerns should apply in regard to medical questions. In Military and
Paramilitary Activities in and against Nicaragua, the Court gave expres-
sion to what may be described as the principle of complementarity at the
highest levels of the United Nations Organization in the clearest terms
when it observed:

“The [Security] Council has functions of a political nature assigned
to it, whereas the Court exercises purely judicial functions. Both
organs can therefore perform their separate but complementary
functions with respect to the same events.” (LC.J. Reports 1984,
p. 435, para. 95.)

Likewise, a medical question may involve also some other ramifica-
tions which make it an appropriate matter for another specialized
agency. For example, ventilation requirements on aircraft could
equally well concern the World Health Organization and the Interna-
tional Civil Aviation Organization; safety regulations relating to the
carriage of noxious waste may equally concern WHO and the Interna-
tional Maritime Organization; questions relating to patent rights in
pharmaceuticals may equally concern WHO and the World Intellectual
Property Organization; questions regarding the disposal of nuclear
waste may equally concern WHO and the International Atomic Energy
Agency; questions relating to herbicides may equally concern WHO
and the Food and Agriculture Organization; unhealthy working condi-
tions in the paint and chemical industry may equally concern WHO and
the International Labour Organisation.The family of United Nations
organizations was not set up in a fretwork pattern of neatly dovetailing

88
151 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

components, each with a precisely carved outline of its own. These
organizations deal with human activities and human interrelationships,
and it is of their very nature that they should have overlapping areas of
concern. Their broad contours are of course defined, but different
aspects of the self-same question may well fall within the ambit of two
or more organizations. The particularities of various international
organizations were never meant to exclude areas of overlap, so long as
these lay within the legitimate sphere of concern of the respective
agencies involved. Specialized agencies with specialized interests can
home in on specialized implications of some activity, which might
otherwise pass unnoticed in other reactions to other aspects of the same
problem. Complex problems have ramifications in many specialized
directions to which the specialists alone are most competent to draw
attention. Such a view contributes to the richness of the United Nations
system. To expect otherwise would be contrary to the essence and ratio-
nale of a complex organization which straddles all facets of human
activity.

VI. WHO’s Prior EFFORTS

1. WHO’s Efforts in the Nuclear Field

WHO’s representative has outlined three phases of WHO activity in
the field of nuclear radiation going back to the 1950s. At that stage,
WHO was concerned with the harmful effects of ionizing radiation of all
kinds. In 1960 it directed its attention, inter alia, to the effects of radio-
active fallout from experimental nuclear explosions in the atmosphere. In
1966 it adopted a resolution particularly referring to nuclear weapons. In
1979 it specifically concerned itself with nuclear war which was men-
tioned in WHA resolution 32.24.

In this phase, the Assembly began to concern itself with the “effects of
nuclear war on health and health services”. It produced a detailed report
on the subject which took two years in preparation. This has been depos-
ited with the Court and has already been cited.

That Report dealt with the explosion of a single bomb, a limited war
and a total war. The dead in each of these scenarios ranged from one
million to one billion, with a similar number of injured people in addi-
tion.

The next phase of WHO activity in this regard commenced in 1992
when a possible request to this Court for an advisory opinion was taken
up, though not without opposition from some members, as noted earlier
in this opinion.

89
152 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)
2. WHO’s Past Practice in Matters Relating to Peace

WHO has in the past asserted its “interest in the consolidation of peace
as an inalienable prerequisite for preservation and improvement of the
health of all nations” (WHA resolution 20.54, referring to resolutions
11.31 and 15.51), and it has called upon all WHO member States to
implement United Nations General Assembly resolution 2162 (XXT). In
1969 WHO, in resolution 22.58, referred to “the necessity of achieving a
rapid international agreement for the complete prohibition and disposal
of all types of chemical and bacteriological (biological) weapons”.

WHO has thus in its practice very clearly indicated its concern with the
legal status of weapons that could have damaging effects on health and
the environment. Health and the purity of the environment, without
which health cannot be fostered, are undoubtedly within its purview and,
indeed, constitute the very rationale for its existence. The suggestion that
WHO should concern itself with the practicalities of attention to matters
of health and the environment without any concern with the legal frame-
work within which health and environment are affected has not been the
basis on which WHO has conducted its activities thus far. It has viewed
a concern for health and environment as including a concern for the legal
framework within which damage to health and environment may be
caused. WHO would indeed be lacking in due attention to its duties in
this regard if it did not, where possible, draw attention to the need for
clarification or correction of a legal framework within which such dam-
age could occur.

If the legality of chemical and bacteriological weapons was a proper
subject for WHO’s concern, having regard to their effect on health and
the environment, then a fortiori nuclear weapons would be.

If WHO did not concern itself with international legislation in regard
to such matters as plague prevention, smallpox inoculation, or noxious
waste disposal, this would be universally regarded as a grave omission. It
could similarly concern itself with legislation in regard to the level of a
toxic or carcinogenic substance that can be carried in a product offered
for public consumption, or with the need for legislation regarding the
advertising on product labels of the carcinogenic or other effects of the
product. A WHO division, the International Agency for Research on
Cancer puts out reports from time to time on such matters. Recent out-
breaks of the deadly ebola virus have highlighted the imperative need for
stringent regulations, be they on a global scale, for containment of the
virus. Questions of legality — whether they be in regard to transport,
food certification, quarantine and indeed any means of spread of disease
— are very much the concern of WHO, whatever the agency that spreads
it among the global population. The nuclear weapon may concern mat-
ters of high national policy, but it is also a global health hazard of the

90
153 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

first order, thus bringing its legality clearly within WHO’s legitimate
sphere of interest, no less than any of the other legal questions outlined
above.

3. Lack of Objection to Prior WHO Actions

Furthermore, in taking such action as it has in the past, there has been,
as far as may be gathered from material placed before the Court, no
opposition to WHO action, on the basis of a transgression beyond the
bounds of its mandate. There has been no suggestion that WHO should
confine itself purely to the medical/epidemiologic level of prevention, and
not enter the legal and political areas of prevention of activities damaging
to health. If, indeed, it was outside WHO’s province to dabble in these
questions of the illegality of weapons and, if such action was viewed by
the international community as such, one would have expected some
exception to be taken to WHO venturing into this area.

It is only necessary to refer to resolution WHA23.53 of 1970, in which
WHO emphasizes:

“the need for the rapid prohibition of the development, production
and stockpiling of chemical and bacteriological (biological) weapons
and the destruction of stocks of such weapons as a necessary meas-
ure in the fight for human health” (emphasis added).

An illustration of WHO’s actions protecting its areas of concern, even
in relation to the legality of the use of force, is its appeal in resolution
WHA42.24 of 1989 to all member States: “to abstain from aggression
and the use of threats in their international relations, including threats
against medical centres and medical production plants”.

Another factor bearing upon this aspect is the General Assembly’s own
understanding of the practice relating to this matter, as reflected in its
resolution 49/75 K, welcoming the WHO resolution to seek this opinion
from the Court. Without being authoritative in itself on the legal ques-
tion involved, this is a recognition by the General Assembly itself that the
issues raised in the request were not seen as taking WHO outside its
proper sphere of competence.

VII. ADMISSIBILITY AND JURISDICTION

1. The Court’s Discretion

The precedential implications of this Court’s first refusal of a special-
ized agency’s request for an advisory opinion prompt me to set out spe-

91
154 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

cifically some reasons why I consider that the objections to admissibility
and jurisdiction should fail.

The refusal of the Permanent Court in Status of Eastern Carelia — the
only instance in the jurisprudence of this Court’s predecessor where an
opinion was declined — is distinguishable from the present, for in that
case the refusal was based on the principle that an existing dispute to
which a State was a party could not be indirectly brought to the Court in
the form of an advisory opinion. No such situation exists in relation to
the WHO request.

Many objections, mainly based on policy considerations, have been
urged by those opposing the grant of this opinion. Several of those policy
objections were raised also in regard to the opinion requested by the
General Assembly, and the Court has, in its Advisory Opinion on that
request, dismissed those objections. I agree with the Court’s reasoning in
dismissing those objections.

However, it is necessary to make some observations on those objec-
tions, in the context of the WHO request, for those objections must like-
wise be overcome in regard to this request as well.

To a large extent, the objections were common, For example, the
United Kingdom observed:

“The United Kingdom submits that the Court should exercise its
discretion not to respond to the request from the General Assembly.
Similarly, if, contrary to my earlier submission, the Court were to
consider that WHO was competent to put its question to the Court,
the United Kingdom submits that the Court should none the less
decline to answer that question also. The reason is that both ques-
tions are too abstract and speculative for a meaningful response. A
response would serve no useful purpose and may, in fact, actually do
harm.” (CR 95/34, p. 28, Sir Nicholas Lyell; emphasis added.)

In my view, these objections constitute no impediment to the grant of
the advisory opinion sought by WHO, and in this section I set out my
reasons for so concluding.

2. The Court’s Duty to Act Judicially

The power of the Court to grant an advisory opinion is discretionary,
in terms of the permissive rather than compulsory language (Statute,
Art. 65 (1)) which states that the Court:

“may give an advisory opinion on any legal question at the request
of whatever body may be authorized by or in accordance with the
Charter of the United Nations to make such a request” (emphasis
added).

92
155 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

Yet the principle holds good that that discretion is not an absolute and
overriding discretion, but is circumscribed by the overriding principle of
the Court’s duty, whether in contentious or in advisory jurisdictions,
always to act judicially.

As the Permanent Court observed in Status of Eastern Carelia:

“The Court, being a Court of Justice, cannot, even in giving advi-
sory opinions, depart from the essential rules guiding their activity
as a Court.” (P.C.LJ., Series B, No. 5, p. 29.)

In Northern Cameroons this Court emphasized the correspondence
between the principles governing its contentious and advisory jurisdiction
when it observed:

“Both Courts have had occasion to make pronouncements con-
cerning requests for advisory opinions, which are equally applicable
to the proper role of the Court in disposing of contested cases; in
both situations, the Court is exercising a judicial function.” (CJ.
Reports 1963, p. 30.)

So, also, in Certain Expenses of the United Nations, the Court stressed
that its task in rendering advisory opinions is “an essentially judicial
task” (C.J. Reports 1962, p. 155).

The essential rules guiding the Court’s activity as a Court have not been
comprehensively spelt out in any decision. An important guideline has
however been spelt out in the jurisprudence of the Court —- namely, that
the Court will render an opinion in cases when it is so requested by a com-
petent body, in the absence of “compelling reasons to the contrary” .

Do such compelling reasons exist?

3. The Objections

Among the reasons adduced by those opposing a request for an advi-
sory opinion on nuclear weapons are the following:

(a) the requested opinion would enter into the sphere of politics, State
policy and State security;

(b) nuclear weapons are being addressed in other contexts in the United
Nations;

(c) an advisory opinion would be devoid of object or purpose;

(d) the opinion would have no effect on the conduct of States;

(e) an advisory opinion on this question could adversely affect impor-
tant disarmament negotiations;

(f) the question referred is purely abstract and theoretical;

53 For numerous decisions on this matter, see footnote |, supra.

93
156 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

{g) the question is too general;

(h) an opinion rendered in this matter would be damaging to the pres-
tige of the Court;

(i) the Court would be involved in a law-making exercise, were it to
render an opinion;

(j) this case falls outside the categories of cases in which an opinion
ought to be given;

(k) the opinion would trespass into areas of State policy.

(a) The requested opinion would enter the political sphere

The submissions under this head take a variety of forms.

In the first place, it was argued that the request is only a search for
means of support of a political objective and that, despite the “legal cam-
ouflage” (France, Written Statement, p. 7), the question is not a legal
one. France indeed argued that “the questions are of a purely political
nature” and that they “have obviously been put for exclusively political
purposes” (CR 95/23, p. 66).

It was further submitted that the ruling sought from this Court goes
beyond the will of the States concerned into areas they have carefully
refrained from entering. In developing this point, it was argued that the
topic of legality or illegality is one which States have deliberately chosen
not to broach directly or indirectly. The method deliberately chosen by
States on this matter is, we are told, “by elaborating and developing a
body of very complex and highly technical international treaty law”
(CR 95/24, p. 41, Germany). Despite this, the request seeks, according to
some submissions, to draw the Court into a purely political debate in a
realm not pertaining to its judicial function. For such reasons, the request
is said to be one which is not amenable to judicial enquiry.

These objections have been effectively answered by the Court, so far as
concerns the General Assembly request. The same reasoning would apply
in regard to WHO’s request. Stronger objections have been taken to the
WHO request than were taken in regard to the General Assembly request;
but the same reasoning on which the Court has overruled the objections
to the General Assembly request would apply equally to the WHO
request. The fact that the legal question is inextricably interlinked with
political considerations, that political motives are alleged to lie behind
the request, that political consequences would ensue from a ruling of the
Court — these are matters extraneous to the consideration whether a
given matter is a legal one. In fact, in the international world there are
few issues indeed which do not have political overtones in varying degrees.
The weightier the issue, the heavier its likely political overtones. The
heavier its political overtones, the more necessary it may be to seek a
legal opinion. Whether the question be raised by the General Assembly

94
157 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

or by WHO, if it is a legal issue it is a proper matter for the Court, and
there this particular objection ends. As this Court has observed:

“in situations in which political considerations are prominent it may
be particularly necessary for an international organization to obtain
an advisory opinion from the Court as to the legal principles appli-
cable with respect to the matter under debate” (Interpretation of the
Agreement of 25 March 1951 between the WHO and Egypt, L.C.J.
Reports 1980, p. 87, para. 33).

The delicate nuances of diplomatic activity on the subject of nuclear
weapons are matters for the appropriate political authorities to pursue.
This Court cannot thereby be deterred from addressing its proper func-
tion — giving its considered opinion on the purely legal question referred
to it, irrespective of the political implications of the subject.

Sir Gerald Fitzmaurice, in referring to the prior jurisprudence of the
Court**, observed that, “if the question put [to the Court] is in itself a
legal question, . . . the fact that it has a political element is irrelevant” *.

The joint dissenting opinion of Judges Onyeama, Dillard, de Aréchaga
and Waldock is also worthy of note in this connection:

“‘Few indeed would be the cases justiciable before the Court if a
legal dispute were to be regarded as deprived of its legal character by
reason of one or both parties being also influenced by political
considerations. Neither in contentious cases nor in requests for advi-
sory opinions has the Permanent Court or this Court ever at any
time admitted the idea that an intrinsically legal issue could lose
its legal character by reason of political considerations surrounding
it.’ (Nuclear Tests (New Zealand v. France), I C.J. Reports 1974,
p. 518.) (CR 95/27, p. 61.)

The statement referred to earlier that the questions are “of a purely
political nature” does not stand the test of these considerations. More-
over, the suggested motivation of the questions is quite obviously not a
matter for speculation on the part of the Court.

(b) Nuclear weapons are being addressed in other contexts in the United
Nations

The argument that matters relating to nuclear weapons are the
preserve of other organs of the United Nations has been used for two
purposes in the present application:

54 Conditions of Admission of a State to Membership in the United Nations (Article 4
of Charter), Advisory Opinion, 1948, I.C.J. Reports 1947-1948, p. 57, Competence of the
General Assembly for the Admission of a State to the United Nations, Advisory Opinion,
LC.J. Reports 1950, p. 4, and Interpretation of Peace Treaties with Bulgaria, Hungary
and Romania, First Phase, Advisory Opinion, I.C.J. Reports 1950, p. 65.

55 The Law and Procedure of the International Court of Justice, op. cit., p. 116.

95
158 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

(a) so far as concerns the capacity of WHO to make this application; and
(b} so far as concerns the capacity of this Court to consider the application.

The first has been dealt with in the section of this opinion dealing with
the Principle of Speciality (Sec. V.2).

The second has been dealt with by the Court in answering the General
Assembly’s request. I associate myself with the Court’s answer to that
objection as contained in its Opinion regarding the General Assembly
request.

The mere circumstance that a matter is pending in other forums cannot
deprive a legal question of the quality of being legal, nor can it deprive
the Court of a jurisdiction expressly vested in it by the Charter. Nor can
the circumstance that it relates to international peace and security pre-
serve such a matter within the exclusive jurisdiction of the Security Coun-
cil and exclude it from the jurisdiction of the Court. It would be quite
impossible for the Court to function as the principal judicial organ of the
United Nations if this were the case, and the Court is required to abdi-
cate jurisdiction merely because a matter involves peace and security.

The entire jurisprudence of the Court militates against this proposi-
tion. Cases such as the Genocide case, relating to Bosnia, and the Locker-
bie case, despite the heaviest implications attaching to them relating to
peace and security, were nevertheless entertained and handled by the
Court. Likewise, in regard to advisory jurisdiction matters, the fact that
the international status of South West Africa was a question which
threatened peace and security did not prevent the Court from giving the
opinion requested.

Just as the presence of a political element does not take away the juris-
diction of the Court, so also the presence of an element relating to peace
and security does not take away from WHO its undoubted competence in
relation to medical matters.

(c) An opinion would be devoid of object or purpose

Advisory procedure is intended to allow the body invoking it to seek a
legal opinion that will be of assistance to it in the performance of its
duties. WHO, for reasons best known to it, has decided to seek the
Court’s opinion. It is an expert body charged with worldwide responsi-
bilities in relation to the health of the global population. As discussed
earlier, it has obligations not only to render assistance after a health
catastrophe, but to plan its services before the occurrence of the catas-
trophe. It would otherwise be denying itself the ability to be of maximum
usefulness to the global community. It seeks information in regard to the
nuclear catastrophe, the worst health catastrophe that can befall human-
ity. Provided the request is within the scope of its activities, as the earlier
part of this opinion seeks to show, the Court must respect the technical
judgment of WHO when it decides that it needs that opinion. As Egypt
put it, it would be “improper” for the Court to indulge in speculation

96
159 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

about the consequences of an opinion which the requesting organ, in its
collective wisdom, has referred to the Court.

(d) An opinion would have no effect on the conduct of States

Clarification of the law by an authoritative body can never be described
as having no effect upon the community bound by that law. The proposi-
tion is incontrovertible that clear law is a guide to societal conduct. Such
clarity is in the interests of the community served by that law, whether
that community be national or global. It is not for the Court to speculate
as to whether that clarification of the law will be complied with or not.

As Egypt so aptly submitted, the first Advisory Opinion given by this
Court on the status of South West Africa was a statement of the law
which was not acted upon by those who should have acted upon it. The
Court, rendering the opinion, was probably aware of the likelihood that
this opinion would not be acted upon. Yet there can be little doubt that
the clarification of the law resulting from that opinion was a factor which
helped, over the long term, in the eventual dismantling of a structure
which was anathema to the rule of law.

So, also, in regard to nuclear weapons. Whatever be the opinion of the
Court, and whether the advisory opinion clarifying the law be acted upon
or not, it must prove a valuable building block in the realization of a
world ruled by law which in the ultimate analysis is what all members of
the world community desire.

It is axiomatic that every individual in any community living under the
rule of law is entitled to know the rules that relate to his or her protec-
tion, and the basic rules relating to the rights or duties of every member
of that community. Not for nothing were the XII Tables publicly posted
in the Roman forum. It would be strange indeed if the rule of law was
said to prevail in any society whose individual members did not know
whether, in quarrels between neighbours with which they were not con-
cerned, their neighbours had the right to indulge in conduct which could
destroy the former’s lives and property. It would be stranger still if they
did not have this right of information in matters which spell the differ-
ence between the survival and the extinction of their entire family. It can-
not be any different in the international legal system.

The contention that the opinion would have no effect upon the con-
duct of States is thus not true to reality. The Court upholds the rule of
law, serves a community bound to obey the rule of law and can only
function on the supposition that a community subject to the rule of law
will rule itself by law.

One is reminded of the statement of this Court in the Western Sahara
case where the Court was greatly influenced, in deciding to respond posi-
tively to the request for an opinion, by the circumstance that its reply

97
160 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

fulfilled “a practical and contemporary purpose” (7. C.J. Reports 1975,
p- 20). It is difficult to think of a more “practical and contemporary pur-
pose” than the clarification of the law attendant on the use or threat of
use of nuclear weapons.

There is another angle as well from which this objection can be viewed.

It is the unanimous sentiment of the international community, as evi-
denced in the Nuclear Non-Proliferation Treaty (Article VI of which
commits every State to general and complete nuclear disarmament) and
numerous other international documents, that there should be a striving
towards the goal of total nuclear disarmament. The road towards this
goal is a difficult one. The Court’s opinion one way or another on the
legality of nuclear weapons would clarify the steps which the interna-
tional community needs to take towards removing the obstacles along the
path to the attainment of that goal.

It is for the Court to pronounce upon what the law is. Other matters,
extraneous to the question of legality, are not factors which should deter
the Court from doing its duty.

(e) An opinion could adversely affect important disarmament nego-
tiations

It has been said in argument that a reply by the Court will adversely
affect the course of current disarmament negotiations.

In terms equally applicable to the WHO request, France observed of
the General Assembly’s request:

“a reply from the Court, far from representing a positive contribution
to the functioning of the General Assembly, and the United Nations
as a whole, could but adversely affect the current negotiations to
achieve a more secure world” (France, Written Statement, p. 16).

This is said to be particularly so at a time when, with the end of the Cold
War, disarmament talks have achieved a fresh impetus.

It is not for the Court to indulge in speculation as to the likely effect
upon future negotiations of a finding by the Court one way or the other.
Nor is the Court competent to assess the subtle diplomatic nuances of
complex situations in an area outside its proper domain. It is difficult to
see how speculation as to whether an advisory opinion could adversely
affect important disarmament negotiations can affect the question of the
Court’s competence to consider a legal question.

What the Court needs to consider is whether it is possessed of the
requisite jurisdiction to address the particular matter on which an opinion
is sought. If it has this jurisdiction it must proceed.

98
161 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

It is difficult to see how, if the Court has the authority to give this
opinion, it should be invited to desist from using this authority merely
because some members of the community of nations prefer to proceed
upon the basis of uncertainty rather than clarity of the applicable law
and thereby to proceed on premises which may eventually turn out to be
false, one way or the other. Whether the use of the weapon would or
would not be a breach of State responsibility, the sooner the correct posi-
tion is known, the firmer will be the basis on which the negotiations will
proceed.

(f) The question referred is purely abstract and theoretical

The question is said to be abstract and theoretical, as it is not related to
any specific threat or imminent use of a nuclear weapon. Such opinion as
the Court may give is said therefore to be one which has little regard to
practicalities. It is submitted that the question is general, vague and
imprecise, whereas Article 65 (2) of the Statute requires that the written
request should contain “an exact statement of the question upon which
an opinion is required”. Reference is made in this connection to the Advi-
sory Opinion on Namibia where this Court observed that:

“to enable a court to pronounce on legal questions, it must also be
acquainted with, take into account and, if necessary, make findings
as to the relevant factual issues” (Legal Consequences for States of
the Continued Presence of South Africa in Namibia (South West
Africa) notwithstanding Security Council Resolution 276 (1970),
LC J. Reports 1971, p. 27).

France similarly argued that the Court’s response should not involve
speculation which, in the present case, is claimed to be inevitable in the
absence of specific facts to which the legal question is related (France,
Written Statement, p. 15).

France argued that it is:

“impossible to examine the issue of nuclear weapons irrespective of
their real purpose, which is to avoid war. Nor can it disregard the
fact that, for decades, the policy of deterrence has helped to ward off
the risk of a new world conflict.” (bid., p. 20.)

Finland contended that the legality of the use of nuclear weapons can
only be determined in respect of specific circumstances, for there can be a
large number of potential situations — for example, first use, counter use,
different practices of targeting, different types of nuclear weapons — and
the Court cannot hypothesize about all these possibilities (Written State-
ment of Finland, p. 4). This aspect was rather bluntly put by France

99
162 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

when it stated that, in the absence of factual issues, the Court would have
to discover and invent them and that the Court’s “function is to state the
law, not to write scenarios” (CR 95/23, p. 62).

There are several reasons why this line of argument cannot succeed.

In the first place, the question posed to the Court is a very specific
question relating to State responsibility for health, State responsibility in
regard to the environment, and State responsibility under the WHO Con-
stitution. The effects of nuclear weapons are amply documented and are
well known. There is no element of abstractness about those concrete
facts. The question posed by WHO relates those questions of State
responsibility to those concrete facts.

Secondly, a distinction must be made between a question which is
abstract in the sense of being unrelated to reality, and one which is
abstract in the sense of being theoretical, though related to reality. A
question based upon invented facts, unrelated to reality or upon prob-
lems stemming from those invented facts, is clearly the sort of abstract
question which the Court cannot entertain. Self-evidently, the advisory
jurisdiction of the Court was not constructed to enable it to stage moot
courts, but to clarify legal problems on live issues in the real world. Few
issues in the real world can be so live and cause such universal concern as
the question whether or not the use of nuclear weapons is compatible
with basic principles of State responsibility.

Thirdly, a request for an opinion upon a pure point of law which can
clearly be of great practical importance to the community of nations can-
not be ruled out on the basis of being abstract or hypothetical. The
answer to such a question can be an invaluable source of guidance to the
international community. The purpose of a clarification of the law is to
assist individuals and entities subject to the law in guiding and control-
ling their social behaviour. Such a ruling, given in anticipation of an
actual occurrence, would serve a useful societal purpose, as pointed out
earlier. Such a ruling, given subsequent to an actual occurrence or threat,
could savour of the ridiculous, especially in the context of such a ques-
tion as the use of nuclear weapons.

In the fourth place, it seems to me that this objection is unrelated to
the basic nature of the Court’s advisory function. The advisory function
was specifically tailored to deal with questions of law that have a practi-
cal connotation. For example, questions could be raised in anticipation,
so as to clear doubts which might prevent an organization from deciding
on its proper course of legal action in a foreseen eventuality. To attempt
to restrict the advisory opinion to a specific situation which has actually

100
163 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

arisen is to confuse the advisory function with the judicial function in
contentious cases. The latter looks back upon a factual situation that has
already occurred. It necessarily operates post factum. The advisory func-
tion, on the other hand, may look back to a past event or it may look
forward to the future, seeking guidance for the resolution of an expected
practical problem. It has the flavour of the work of the Roman juriscon-
sult whose opinions, by giving guidance for the future, in relation to situ-
ations which may not already have occurred, formed one of the principal
factors in developing that monumental system of law.

It was after considerable debate that this advisory function was given
to the Permanent Court and its successor; and it was one of the means by
which this first ever international court was taken out of the narrow
mould of contentious jurisdiction which had confined international tri-
bunals in the past. The world community was thereby given the means to
seek guidance, having regard to the many matters on which the world
community would need guidance on the law in order to shape its con-
duct. The case of nuclear weapons, on the use or non-use of which all
civilization depends, is the classic instance of such a matter. It is indeed
difficult to see a more appropriate case for the invocation of that advi-
sory Jurisdiction.

To conclude the consideration of this ground of objection, reference
should be made to the Conditions of Admission case where this Court
observed:

“According to Article 96 of the Charter and Article 65 of the Stat-
ute, the Court may give an advisory opinion on any legal question,
abstract or otherwise.” (Conditions of Admission of a State to Mem-
bership in the United Nations (Article 4 of Charter), 1948, ICT.
Reports 1947-1948, p. 61; emphasis added.)

(g) The question is too general

Some submissions were made (for example, by Australia) that the
question is too general. The analogy offered by Australia was the ques-
tion “What are the rules of customary international law?” Though such
a question is manifestly a legal question, it was submitted that this was
the sort of question that the Court should not answer.

There can be little doubt that a question as broadly framed as the ana-
logy suggested is far too general for it to be sensibly addressed. The
present question is clearly in a totally different category. It does not
traverse a considerable segment of the totality of international law as
does the comparison offered, but is indeed a limited question, confined to
State responsibility in regard to the use or threat of use of a specific type
of weapon.

101
164 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

(h) An opinion rendered in this matter would be damaging to the pres-
tige of the Court

It is submitted that if the Court should trespass outside its proper judi-
cial function, such a course would be damaging to the Court’s prestige.
This case was contrasted with cases such as the Conditions of Admission
case (supra) where the Court was invited to undertake what was described
as an essentially judicial task, namely, the interpretation of a treaty pro-
vision. On the contrary, the question now before the Court is said to
require the Court to engage in speculation and to encroach upon the sov-
ereign powers of States. Were the Court to move in this direction, it is
argued that it would compromise the Court’s judicial role.

It cannot be damaging to the Court to consider a legal question prop-
erly referred to it. What could be damaging to the Court is a refusal by it
to consider such a question on grounds of political implications and like
considerations, for then the Court would (to quote the P.C.LJ.’s state-
ment in Status of Eastern Carelia, as approved by this Court in Northern
Cameroons) “depart from the essential rules guiding their activity as a
Court”.

(1) The Court would be involved in a law-making exercise if it rendered
an opinion

This objection covers well-trodden jurisprudential ground. “Do judges,
in deciding cases, make law under cover of merely applying pre-existing
law?” It is not proposed to enter into that discussion here, except to
observe that the law has always relied for its development on the ability
of the judiciary to apply the general principle to the specific instance. Out
of the resulting clarification comes further development.

If the law were all-embracing, self-evident and specifically tailored to
cover every situation, the judicial function would be reduced to a merely
mechanical application of rules. By very definition, international law is
not such a system any more than any domestic system is. Its inherent
principles infuse it with vitality, enabling it to apply them to new situa-
tions as they arise and give them a specificity they lacked before. When
the nuclear weapon emerged, a hundred years after modern humanitar-
ian law had begun to evolve, no specific rule banning nuclear weapons as
such could have been contained within its repertory of specific rules. For
various reasons, which have been dealt with in the relevant literature,
the emergence of a rule dealing specifically with nuclear weapons has
been delayed for half a century. The Court is now being invited to exer-

56 See Nagendra Singh, Nuclear Weapons and International Law, 1959, p. 11; see, also,
Richard Falk, Lee Meyrowitz and Jack Sanderson, “Nuclear Weapons and International
Law”, Indian Journal of International Law, 1980, Vol. 20, p. 542.

102
165 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

cise its classic judicial function. It is being asked to pronounce whether
general principles already existing in the body of international law are
comprehensive enough to cover the specific instance. To suggest that this
is to invite the Court to legislate is to lose sight of the essence of the judi-
cial function.

(j) The case falls outside the categories of cases in which an opinion
ought to be given

The United Kingdom, in its written statement in reply to the General
Assembly’s request (p. 11, para. 2.27), submits that the present request
does not fall within any of the categories of cases in which, as a matter of
propriety, an opinion ought to be given. It was also argued (for example
by Australia) that the facts and issues of this case raise matters different
from any previous request for an advisory opinion. It was pointed out
that previous requests have related to such matters as the constitutional
powers of a United Nations organ or specialized agency, the construction
of a constituent instrument, or the discharge of particular functions by
the requesting organ.

The Court’s jurisdiction to grant advisory opinions cannot be consid-
ered in terms of categories or precedents. The express language of the
Statute enables the Court to give an advisory opinion on any legal ques-
tion that is referred to it, and the categories of cases on which an advisory
opinion may with propriety be sought are never closed. The qualification
or limitation of such a wide enabling power cannot rest on the absence of
precedent, but must rest on considerations based on some fundamental
matter of principle.

(k) An opinion would trespass into areas of State policy

One of the submissions of States opposing the Court’s consideration of
this question was that the question on which the Court is invited to pro-
nounce involves, inter alia, the place of the policy of deterrence in the
maintenance of world peace. It was said that such a concept involves
direct or indirect assessments of international strategic balances and of
particular defence policies of individual States. The Court was urged not
to stray into these areas of individual State sovereignty and, more impor-
tantly, into an evaluation of military considerations.

An argument adduced in support of this contention was that the
requested opinion would render it necessary for the Court to deal with
the different types of nuclear weapons — those of limited strike capabil-
ity, for example, as distinguished from larger weapons, and that the
Court would then be pronouncing upon which types of weapon a State

103
166 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

would be entitled to use, whereas such matters fall essentially within the
province of each individual State to determine — matters of strategy and
defence policy being undeniably within the purview of each State. It was
argued also that if the Court pronounces on the illegality of one category
of weapon, the nuclear, it would then equally have jurisdiction to pro-
nounce upon other weapons of a more traditional nature, thus bringing it
again within areas of authority appertaining to the individual State.

Reliance was placed in this context upon the Court’s statement, already
cited in another connection, that:

“in international law there are no rules, other than such rules as may
be accepted by the State concerned, by treaty or otherwise, whereby
the level of armaments of a sovereign State can be limited” (Military
and Paramilitary Activities in and against Nicaragua (Nicaragua v.
United States of America), I.C.J. Reports 1986, p. 135; CR 95/23,
pp. 71 and 79, France).

Such contentions are unsustainable for a variety of reasons:

— the Court’s dictum in the Nicaragua case, as already observed, does
not deal with the use of weapons, which is the matter on which the
Court’s opinion is sought in this case;

— it has never been argued that the rules relating to the laws of war or
international humanitarian law, which in fact regulate the conduct of
States, constitute an intrusion upon State sovereignty, or an interfer-
ence in a State’s military decisions. What is sought from the Court 1s
no more than an opinion on the legal question whether a particular
weapon, by reason of its nature and known consequences, violates
certain well-established principles of international law;

— if, in fact, a particular type of weapon — for example, chemical or
bacteriological — is contrary to international law, its prohibition may
indeed affect questions of strategy and strategic balance in the sense
that a State without those weapons would be less powerful than a
State with those weapons. One has yet to hear it argued that, for this
reason, such prohibitions trespass upon a State’s sovereign rights
regarding the level of strategic balance it wishes to maintain. It can be
no different with nuclear weapons. If international law decrees a par-
ticular weapon illegal, that can constitute no interference with ques-
tions of State strategy;

-—— the Court’s opinion is sought on the question whether a// nuclear
weapons, irrespective of their size or quality, offend basic principles
of international law. For this reason, it is competent to the Court to
consider the question put to it without drawing any distinctions in
regard to the category of nuclear weapons used;

104
167 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

— the WHO request makes an enquiry regarding State obligations in the
special fields of environment and health. In the present state of inter-
national law, there can be no question that special State obligations
have evolved in these fields. No serious contention has even been set
up thus far that when international law recognizes special State obli-
gations in those fields, it is trespassing into areas of State policy.
International law has long passed the stage when it was possible to
contend that the manner in which a sovereign treated his subjects or
the territory under his control was a matter within his absolute
authority, unlimited by international norms and standards.

4. The Court’s Responsibilities
(a) As a judicial institution

As already observed (see Sec. VII.2), advisory opinion jurisdiction
vests the Court with a judicial function which must be discharged in a
judicial fashion. The Court’s consistent jurisprudence reaffirming this
principle has already been cited.

This means, inter alia, that the Court confines itself to legal issues,
decides according to judicial criteria, uses judicial procedures, and exer-
cises its discretion in a judicial manner. By such means is judicial duty
discharged, and it is self-evident that political and diplomatic considera-
tions are not part of this process.

The criteria and procedures the Court applies are contained in its Stat-
ute and Rules, in the corpus of international law, in its own jurispru-
dence, and in the well-accepted universal principles relating to the nature
of the judicial process. The fact that the judicial function is exercised in
an advisory capacity does not result in any deviation regarding the prin-
ciples governing the judicial process, not the least of which is that juris-
diction can be declined only for a good judicial reason. The Court’s own
Jurisprudence has held that nothing short of “compelling reasons” would
constitute such a good judicial reason.

(b) As a principal organ of the United Nations

Quite apart from the Court’s responsibility as a judicial body, there is
also its responsibility within the United Nations family as the principal
judicial organ of the United Nations. It is not a Court existing outside the
United Nations system, but one functioning from within. It is in a state
of harmonious co-existence and co-operation with the other organs of the
Organization in their common goal of the attainment of world peace and
the high ideals set before them all by the United Nations Charter.

105
168 USE OF NUCLEAR WEAPONS (DISS, OP. WEERAMANTRY)

As the Court observed in Interpretation of Peace Treaties with Bul-
garia, Hungary and Romania:

“the reply of the Court, itself an ‘organ of the United Nations’, rep-
resents its participation in the activities of the Organization, and, in
principle, should not be refused” (1. C.J. Reports 1950, p. 71).

A factor to be borne in mind additionally is the precedential effect of a
refusal to render an opinion. This is all the more so in regard to such a
question as one relating to the future of global peace, to the well-being of
the international community, and to the central objectives of the United
Nations.

I believe that functions such as this are among the most important with
which the Court can be entrusted and that it would not only be eminently
proper and fitting, but obligatory upon the Court to render the legal
opinion requested. Failure to render so important a decision on grounds
such as those advanced is scarcely compatible with the Court’s position
as “the principal judicial organ” of the United Nations.

5. The Refusal for Want of Jurisdiction

T wish to note finally my disagreement with the Court’s reasoning,
which couches its refusal to answer WHO’s request in terms of lack of
jurisdiction. I do not think this is a case of lack of jurisdiction. The dis-
missal is based not upon any incapacity of the Court, for constitutional
reasons, to consider the request, but rather upon the Court’s view that
WHO, in requesting this opinion, is traversing outside the proper area of
its legitimate authority. The Court has held that WHO has no status to
make this enquiry. It is for this reason that the application is refused.

The Court’s jurisdiction to render an advisory opinion is an ample
Jurisdiction, conferred on the Court after mature deliberation, to enable
it to make a vital contribution to the functioning of international society
according to law. The formula of refusal for lack of jurisdiction tends to
suggest some deficiency in the scope of that jurisdiction when in fact
there is none.

The case is no more a case of want of Court jurisdiction than a case in
which a court refuses to entertain an application made by an applicant
who, for one reason or another — for example, minority — lacks the
capacity to make such an application. Such a request would be refused by
the court for the applicant’s want of capacity and not for the court’s want
of jurisdiction. It may be a case of lack of jurisdiction in the sense that a
court has no jurisdiction to make any order unless the party seeking it
has, in the first place, the right to approach the court. Yet in such an
instance the want or shortcoming is not in the powers of the court but in
the status of the applicant.

I consider this aspect to be of some importance. It is essential to the

106
169

USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

development of the Court’s advisory jurisdiction that there should not be
an impression among those who may seek to use it of some jurisdictional
limitation which prevents the Court from taking cognizance of a matter
such as this.

VIII. CONCLUSION

For the reasons set out above, it seems clear that

10.

11.

12.

107

. WHO has an interest in matters of global health, even though they

also concern questions of peace and security.

WHO has an interest in environmental matters, even though they
also concern questions of peace and security.

The fact that other organs in the United Nations system are expressly
charged with responsibilities in the area of peace and security does
not preclude WHO from concerning itself with matters of peace and
security to the extent that they affect global health and the global
environment.

There are compelling medical and environmental reasons which
require WHO to take an interest in the matter on which it seeks an
opinion.

. There are several constitutional provisions rendering the requested

opinion relevant to WHO.
The impossibility of curative steps forces WHO into the area of pre-
vention.

. WHO has a legitimate interest in knowing whether the use of nuclear

weapons constitutes a violation of State obligations in relation to
health.

WHO has a legitimate interest in knowing whether the use of nuclear
weapons constitutes a violation of State obligations in relation to the
environment.

. WHO has a legitimate interest in knowing whether State obligations

under its own Constitution are violated by the use of nuclear
weapons.

There are State obligations under international law in regard to
health which would be violated by the use of nuclear weapons.

There are State obligations under international law in regard to the
environment which would be violated by the use of nuclear weapons.

There are State obligations under international law in regard to the
WHO Constitution which would be violated by the use of nuclear
weapons.
170 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

With much respect, it seems to me to be a compelling conclusion that,
in the light of the medical facts surrounding the use of nuclear weapons,
WHO is well within its constitutional functions in concerning itself with
the question of the legality of nuclear weapons. It transcends no limita-
tions of power or propriety in seeking this opinion from the Court. It
does so in pursuance of its mandated constitutional functions as well as
in pursuance of its duties as a protector of global health. The futility of
medical treatment after a nuclear catastrophe is a reason that cries out
aloud for attention in the fields of planning and prevention, and it would
be an irresponsible custodian of global health that stands aloof from that
question, waiting for the medical catastrophe to occur in which it is
powerless to extend any meaningful medical assistance.

The matter assumes added importance because the increasingly com-
plex ramifications of international life in the future will perhaps oblige
the specialized agencies from time to time to seek clarifications from the
Court of the law relating to their areas of interest. International law, in
many of these new areas, will be in need of development, and this Court,
by virtue of its advisory jurisdiction, will be in a special position to assist
in that development.

These needs of the future will require all United Nations instrumen-
talities to work in the spirit of their respective constitutions rather than to
confine their vision within compartmentalized categories of exclusive
activity. They should in the like spirit be free to approach the Court for
assistance in the clarification of legal matters they need to know for the
due discharge of their responsibilities within their allotted sphere.

The family of United Nations agencies, in working harmoniously for
the common welfare of the global community, will need to work as a
team, each helping the other with the special expertise that lies within its
province. The Court’s advisory jurisdiction is a means par excellence by
which the Court can discharge its responsibilities in this regard.

It is my opinion that the Court should answer the question WHO has
addressed to it and that it should answer WHO’s question in the affirma-
tive.

If this dissent sets out my views in some depth and detail, it is because
no less is necessary on an issue of this magnitude. An important feature
of the tradition of judicial responsibility is that the judges “will not hesi-
tate to speak frankly and plainly on the great issues coming before
them”.

108
171 USE OF NUCLEAR WEAPONS (DISS. OP. WEERAMANTRY)

This opinion may appropriately be closed with an extract from John
Hersey’s classic narrative, Hiroshima*’. It shows the total inadequacy of
medical facilities in a well-organized country after a single nuclear attack
with a comparatively small weapon:

“Patients were dying by the hundreds, but there was nobody to
carry away the corpses . . . By three o’clock in the morning, after
nineteen straight hours of his gruesome work, Dr. Sasaki was
incapable of dressing another wound. He and some other survivors
of the hospital staff got straw mats and went outdoors . . . and lay
down in hiding to catch some sleep. But within an hour wounded
people had found them; a complaining circle formed around them:
‘Doctors! Help us! How can you sleep?’”

In this case the custodians of health have not been asleep, and it is to
the Court that they turn for assistance. They do so on a matter which is
within their legitimate sphere of interest. They do so on a matter pecu-
liarly within the expertise of the Court. They do so in pursuance of their
constitutional right to seek a legal opinion from this Court. They do so
concerning the legality of the most profound and far-reaching man-made
threat to health in human history. International law joins with the
imperatives of global health in requiring the Court to answer that request.

(Signed) Christopher Gregory WEERAMANTRY.

57 John Hersey, Hiroshima, first published in The New Yorker, August 1946, reissued as
a Penguin Modern Classic, 1966, pp. 68-69.

109
